Exhibit 10.7
 

--------------------------------------------------------------------------------

 
Published CUSIP Number:                    
 
SECOND AMENDED AND RESTATED
 CREDIT AGREEMENT
 
Dated as of June 8, 2009
 
among
 
INTERNATIONAL GAME TECHNOLOGY,
 as the Borrower,
 
WELLS FARGO BANK, N.A.,
 as Administrative Agent, Swing Line Lender
 and
 L/C Issuer,
 
BANK OF AMERICA, N.A.,
 as Syndication Agent,
 
THE ROYAL BANK OF SCOTLAND PLC,
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD./
 UNION BANK OF CALIFORNIA, N.A.
 
and
 
MIZUHO CORPORATE BANK, LTD.,
 as Co-Documentation Agents,
 
and
 
The Other Lenders Party Hereto
 
BANC OF AMERICA SECURITIES LLC,
 
WELLS FARGO BANK, N.A.,
 and
 RBS SECURITIES, INC.,
 as
 Joint Lead Arrangers and Joint Book Managers
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

     
Page
       
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1
1.01
Defined Terms
 
1
1.02
Other Interpretive Provisions
 
28
1.03
Accounting Terms
 
28
1.04
Rounding
 
29
1.05
Times of Day
 
29
1.06
Letter of Credit Amounts
 
29
       
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
29
2.01
Committed Loans
 
29
2.02
Borrowings, Conversions and Continuations of Committed Loans
 
30
2.03
Letters of Credit
 
32
2.04
Swing Line Loans
 
41
2.05
Prepayments
 
44
2.06
Termination or Reduction of Commitments
 
45
2.07
Repayment of Loans
 
46
2.08
Interest
 
46
2.09
Fees
 
47
2.10
Computation of Interest and Fees
 
48
2.11
Evidence of Debt
 
48
2.12
Payments Generally; Administrative Agent’s Clawback
 
48
2.13
Sharing of Payments by Lenders
 
50
2.14
Cash Collateral for L/C Issuer or Swing Line Lender
 
51
       
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
51
3.01
Taxes
 
51
3.02
Illegality
 
54
3.03
Inability to Determine Rates
 
55
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
 
55
3.05
Compensation for Losses
 
57
3.06
Mitigation Obligations; Replacement of Lenders
 
57
3.07
Survival
 
58

 
i

--------------------------------------------------------------------------------


 
ARTICLE IV.
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
 
58
4.01
Conditions of Effectiveness
 
58
4.02
Conditions to all Credit Extensions
 
59
       
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
60
5.01
Existence, Qualification and Power; Compliance with Laws
 
60
5.02
Authorization; No Contravention
 
60
5.03
Governmental Authorization; Other Consents
 
60
5.04
Binding Effect
 
61
5.05
Financial Statements; No Material Adverse Effect
 
61
5.06
Litigation
 
61
5.07
No Default
 
61
5.08
Ownership of Property; Liens
 
62
5.09
Environmental Compliance
 
62
5.10
Insurance
 
62
5.11
Taxes
 
62
5.12
ERISA Compliance
 
62
5.13
Significant Subsidiaries; Equity Interests
 
63
5.14
Margin Regulations; Investment Company Act; Public Utility Holding Company Act
 
63
5.15
Disclosure
 
63
5.16
Compliance with Laws
 
64
5.17
Intellectual Property; Licenses, Etc.
 
64
       
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
64
6.01
Financial Statements
 
64
6.02
Certificates; Other Information
 
65
6.03
Notices
 
66
6.04
Payment of Obligations
 
67
6.05
Preservation of Existence, Etc.
 
67
6.06
Maintenance of Properties
 
67
6.07
Maintenance of Insurance
 
67
6.08
Compliance with Laws
 
67
6.09
Books and Records
 
68

 
ii

--------------------------------------------------------------------------------


 
6.10
Inspection Rights
 
68
6.11
Use of Proceeds
 
68
6.12
Springing Lien Approval
 
68
6.13
Springing Lien
 
68
       
ARTICLE VII.
NEGATIVE COVENANTS
 
69
7.01
Liens
 
69
7.02
Indebtedness
 
70
7.03
Fundamental Changes
 
70
7.04
Hostile Tender Offers
 
71
7.05
Change in Nature of Business
 
71
7.06
Use of Proceeds
 
71
7.07
Financial Covenants
 
71
7.08
Restricted Payments
 
72
7.09
Capital Markets Indebtedness
 
73
       
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
73
8.01
Events of Default
 
73
8.02
Remedies Upon Event of Default
 
75
8.03
Application of Funds
 
76
       
ARTICLE IX.
ADMINISTRATIVE AGENT
 
77
9.01
Appointment and Authority
 
77
9.02
Rights as a Lender
 
77
9.03
Exculpatory Provisions
 
77
9.04
Reliance by Administrative Agent
 
78
9.05
Delegation of Duties
 
79
9.06
Resignation of Administrative Agent
 
79
9.07
Non-Reliance on Administrative Agent and Other Lenders
 
79
9.08
No Other Duties, Etc.
 
80
9.09
Administrative Agent May File Proofs of Claim
 
80
9.10
Collateral Matters
 
81
       
ARTICLE X.
MISCELLANEOUS
 
81
10.01
Amendments, Etc.
 
81
10.02
Notices; Effectiveness; Electronic Communication
 
82
10.03
No Waiver; Cumulative Remedies
 
84

 
iii

--------------------------------------------------------------------------------


 
10.04
Expenses; Indemnity; Damage Waiver
 
84
10.05
Payments Set Aside
 
86
10.06
Successors and Assigns
 
87
10.07
Treatment of Certain Information; Confidentiality
 
90
10.08
Right of Setoff
 
91
10.09
Interest Rate Limitation
 
91
10.10
Counterparts; Integration; Effectiveness
 
92
10.11
Survival of Representations and Warranties
 
92
10.12
Severability
 
92
10.13
Replacement of Lenders
 
92
10.14
Governing Law; Jurisdiction; Etc.
 
93
10.15
Waiver of Jury Trial
 
94
10.16
USA PATRIOT Act Notice
 
94
10.17
Cooperation with Gaming Boards
 
94

 
iv

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of June 8, 2009, among INTERNATIONAL GAME TECHNOLOGY, a Nevada corporation
(the “Borrower ”), each lender from time to time party hereto (collectively, the
“Lenders ” and individually, a “Lender ”), WELLS FARGO BANK, N.A. (“Wells Fargo
”), as Administrative Agent, Swing Line Lender and L/C Issuer, BANK OF AMERICA,
N.A., as Syndication Agent, and THE ROYAL BANK OF SCOTLAND PLC, THE BANK OF
TOYKO-MITSUBISHI UFJ, LTD./UNION BANK OF CALIFORNIA, N.A. and MIZUHO CORPORATE
BANK, LTD., as Co-Documentation Agents.  Banc of America Securities LLC, Wells
Fargo Bank, N.A. and RBS Securities, Inc. are the Joint Lead Arrangers and Joint
Book Managers for this Agreement.
 
The Borrower, various lenders and Wells Fargo, as Administrative Agent for such
Lenders, are parties to that certain First Amended and Restated Credit Agreement
dated as of December 20, 2005 (the “Existing Credit Agreement ”).  The Borrower,
the Required Lenders and the Administrative Agent have agreed that the Existing
Credit Agreement shall be amended and restated in its entirety.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement shall be amended and
restated in its entirety as follows:
 
ARTICLE I.
 DEFINITIONS AND ACCOUNTING TERMS
 
1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:
 
“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA for
such period adjusted, on a consistent basis and in a manner reasonably
satisfactory to the Administrative Agent, to reflect purchases, acquisitions,
sales, transfers and other dispositions, made by the Borrower and its
Subsidiaries during such period as if they occurred at the beginning of such
period.
 
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 , or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
1

--------------------------------------------------------------------------------


 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders.  As of the Restatement Effective Date, the Aggregate
Revolving Commitments are $2,075,000,000, $1,666,500,000 of which are Class A
Commitments and $408,500,000 of which are Class B Commitments.
 
“Agreement” means this Second Amended and Restated Credit Agreement.
 
“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 8, 2009 among the Borrower, the Lenders party thereto
and the Administrative Agent.
 
“Applicable Rate” means
 
(a)           with respect to any Class A Loan, Class A Commitment or Class A
Letter of Credit Participation, from time to time, the following percentages per
annum, based upon the Debt Rating only, as set forth below:
 
Level
 
Debt Rating
 Sr. Unsecured
 
Facility Fee
 
Applicable
 Eurodollar
 Rate
 
All-In Drawn
I
 
A3/A- or higher
 
45 bps
 
180 bps
 
225 bps
II
 
Baa1/BBB+
 
55 bps
 
220 bps
 
275 bps
III
 
Baa2/BBB
 
65 bps
 
260 bps
 
325 bps
IV
 
Baa3/BBB-
 
75 bps
 
300 bps
 
375 bps
V
 
Non Investment Grade
 
85 bps
 
340 bps
 
425 bps

 
If a Debt Rating is issued by each of S&P and Moody’s, then the lower of such
Debt Ratings shall apply (with the Debt Rating for Pricing Level I being the
highest and the Debt Rating for Pricing Level V being the lowest), unless there
is a split in Debt Ratings of more than one level, in which case the Pricing
Level that is one level higher than the Pricing Level of the lower Debt Rating
shall apply.
 
The Applicable Rate for Base Rate Loans shall be equal to the appropriate
Eurodollar Rate less 100 bps;
 
2

--------------------------------------------------------------------------------


 
(b)           With respect to any Class B Loan, Class B Commitment or Class B
Letter of Credit Participation, from time to time, the following percentages per
annum, based upon the
 
Debt Rating or Debt to Total Capitalization Ratio, whichever results in more
favorable pricing to the Borrower, as set forth below:
 
Level
 
Debt Rating
 Sr. Unsecured
 
Debt to Total
 Capitalization
 Ratio
 
Facility Fee
 
Applicable
 Eurodollar
 Rate
 
All-In
 Drawn
I
 
A3/A- or higher
 
< 17.5%
 
7.5 bps
 
17.5 bps
 
25.0 bps
II
 
Baa1/BBB+
 
> 17.5% < 27.5%
 
10.0 bps
 
27.5 bps
 
37.5 bps
III
 
Baa2/BBB
 
> 27.5% < 37.5%
 
12.5 bps
 
37.5 bps
 
50.0 bps
IV
 
Baa3/BBB-
 
> 37.5% < 50.0%
 
17.5 bps
 
57.5 bps
 
75.0 bps
V
 
Ba1/BB+ or lower
 
> 50.0%
 
22.5 bps
 
77.5 bps
 
100.0 bps

 
If a Debt Rating is issued by each of S&P and Moody’s, then the higher of such
Debt Ratings shall apply (with the Debt Rating for Pricing Level I being the
highest and the Debt Rating for Pricing Level V being the lowest), unless there
is a split in Debt Ratings of more than one level, in which case the Pricing
Level that is one level lower than the Pricing Level of the higher Debt Rating
shall apply.
 
The Applicable Rate for Base Rate Loans shall be 0 bps at all times.
 
Any increase or decrease in the Applicable Rate resulting from a change in the
Debt to Total Capitalization Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b)  in the case of the first three fiscal
quarters of any fiscal year, immediately following the date a certification of
the Debt to Total Capitalization Ratio is delivered pursuant to Section 6.02(c)
 in the case of the final quarter of any fiscal year or, in the event Borrower
elects to provide a certification of the Debt to Total Capitalization Ratio
pursuant to Section 6.02(c)  in the case of any of the first three fiscal
quarters of any fiscal year, immediately following the date of such certificate;
provided , however , that if a Compliance Certificate is not delivered when due
in accordance with Section 6.02(b)  or a certification of Debt to Total
Capitalization Ratio is not delivered when due in accordance with
Section 6.02(c) , with respect to any fiscal period ending on or about
September 30, then the Debt to Total Capitalization Ratio shall be deemed to be
that provided under Pricing Level V as of the first Business Day after the date
on which such Compliance Certificate or certification of Debt to Total
Capitalization Ratio was required to have been delivered and shall continue to
apply until the first Business Day after the date such certificate is
delivered.  Notwithstanding the foregoing, if the Borrower shall elect to
provide a certification of the Debt to Total Capitalization Ratio pursuant to
Section 6.02(c)  for any of the first three fiscal quarters of any fiscal year
and the certification of the Debt to Total Capitalization Ratio set forth in the
Compliance Certificate subsequently delivered pursuant to Section 6.02(b)  for
such fiscal quarter shall result in a Pricing Level that is lower than that
reflected on the earlier certification, then the Borrower shall pay to the
Administrative Agent for the account of the Lenders such additional amounts as
will compensate the Lenders for the interest and fees that were underpaid during
the period between such certifications; and
 
3

--------------------------------------------------------------------------------


 
(c)           It is agreed that Level III shall be in effect on the Restatement
Effective Date.  Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective, in the case of
an upgrade, during the period commencing on the date of delivery by the Borrower
to the Administrative Agent of notice thereof pursuant to Section 6.03(e)  and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Banc of America Securities LLC, Wells Fargo Bank, N.A. and The
Royal Bank of Scotland PLC, in their capacities as joint lead arrangers and
joint book managers.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b) , and accepted by the Administrative Agent, in
substantially the form of Exhibit E  or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended on or about
September 30, 2008, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.
 
“Availability Period” means in the case of the Class A Loans, the Class A
Availability Period and, in the case of the Class B Loans, the Class B
Availability Period.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1% in the case of Class B Loans and
1.25% in the case of Class A Loans, (b) the rate of interest in effect for such
day as publicly announced from time to time by Wells Fargo as its “prime rate”
and (c) solely in the case of Class A Loans, the Eurodollar Rate as displayed at
11:00 a.m. (London time) on such day (or if such day is not a Business Day, on
the preceding Business Day) for a one month Interest Period plus 1.25%.  The
“prime rate” is a rate set by Wells Fargo based upon various factors including
Wells Fargo’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Wells Fargo shall take effect at the opening of business on the day
specified in the public announcement of such change.
 
4

--------------------------------------------------------------------------------


 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada or the State of New York and, if such day relates
to any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means the occurrence of a Rating Decline in connection with
any of the following events or series of events:
 
(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option right
”), whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of a majority of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);
 
(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
5

--------------------------------------------------------------------------------


 
(c)           any Person or two or more Persons acting in concert shall have
acquired, by contract or otherwise, the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the equity securities of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing a majority of the combined voting power of such securities.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Class A Loans or Class B Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Class A Commitment or Class B Commitment, and, when used in reference to
any Lender, refers to whether such Lender is a Class A Lender or a Class B
Lender.
 
“Class A Availability Period” means the period from and including the
Restatement Effective Date to the earliest of (a) the Class A Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.06  and (c) the date of termination of the commitment of each
Revolving Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02 .
 
“Class A Commitment” means, as to each Class A Lender, its obligation to
(a) make Class A Loans to the Borrower pursuant to Section 2.01 , (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Class A Lender’s name on Schedule
2.01  or in the Assignment and Assumption pursuant to which such Class A Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
 
“Class A Lender” means each Lender that holds a Class A Commitment.
 
“Class A Loan” means each Loan outstanding hereunder as to which the Lender is a
Class A Lender.
 
“Class A Maturity Date” means the third anniversary of the Restatement Effective
Date.
 
“Class A Revolving Loan” means each Revolving Loan made by a Class A Lender.
 
6

--------------------------------------------------------------------------------


 
“Class A Term Loan” has the meaning specified in Section 2.01(b)(iv).
 
“Class A Term Loan Commitment” means, as to each Class A Term Loan Lender, the
commitment of that Lender to make its Class A Term Loan.
 
“Class A Term Loan Lender” means each Class A Lender that holds Class A Term
Loan and/or a Class A Term Loan Commitment.
 
“Class A Term Note” means the promissory note made by the Borrower to a Class A
Term Loan Lender evidencing that Class A Lender’s Pro Rata Share of the Class A
Term Loan Commitment, substantially in the form of Exhibit C-3 , either as
originally executed or as the same may from time to time be supplemented,
modified, amended, renewed, extended or supplanted.
 
“Class B Availability Period” means the period from and including the
Restatement Effective Date to the earliest of (a) the Class B Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.06  and (c) the date of termination of the commitment of each
Revolving Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02 .
 
“Class B Commitment” means, as to each Class B Lender, its obligation to
(a) make Class B Loans to the Borrower pursuant to Section 2.01 , (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Class B Lender’s name on Schedule
2.01  or in the Assignment and Assumption pursuant to which such Class B Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
 
“Class B Lender” means each Lender that holds a Class B Commitment.
 
“Class B Loan” means each Revolving Loan outstanding hereunder as to which the
Lender is a Class B Lender.
 
“Class B Maturity Date” means December 19, 2010.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all of the “Collateral” referred to in the Pledge Agreement.
 
“Commitment” means for each Lender, such Lender’s Revolving Commitment and, in
the case of each Class A Lender, its Class A Term Loan Commitment.
 
“Commitments” means the Revolving Commitments and the Class A Term Loan
Commitment.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01 .
 
7

--------------------------------------------------------------------------------


 
“Committed Loan” means a Loan made or to be made pursuant to Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to  Section 2.02(a) , which, if in writing,
shall be substantially in the form of  Exhibit A .
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated EBITDA” means, for any period, net income of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP plus the sum of, without duplication, (i) Consolidated Interest
Expense, (ii) provision for income taxes of the Borrower and its Subsidiaries,
(iii) depreciation and amortization of the Borrower and its Subsidiaries,
(iv) non-cash stock-based compensation expense, (v) non-cash extraordinary
losses, (vi) non-cash non-recurring items and (vii) any losses arising in
connection with the early retirement of Indebtedness minus (x) extraordinary
gains (or plus extraordinary losses) from sales, exchanges and other
dispositions not in the ordinary course of business and other non-recurring
items and (y) interest income, each to the extent included in determining net
income for such period.
 
“Consolidated Interest Expense” means, for any period, the sum of, without
duplication, all interest (adjusted to give effect to all interest rate swap,
cap or other interest rate hedging arrangements and fees and expenses paid in
connection therewith) paid or accrued in respect of Consolidated Total Debt and
paid or accrued in respect of Jackpot Liabilities during such period, all as
determined on a Consolidated basis in accordance with GAAP.
 
“Consolidated Total Debt” means at a particular time, without duplication, all
of the following of the Borrower and its Subsidiaries, whether or not included
as indebtedness or liabilities in accordance with GAAP (exclusive of Jackpot
Liabilities to the extent that the Borrower or any of its Subsidiaries has
segregated funds for the payment thereof):
 
(a)           all obligations of the Borrower and its Subsidiaries for borrowed
money and all obligations evidenced by bonds, debentures, notes, loan agreements
or other similar instruments, excluding, in the case of any convertible notes or
other convertible securities, obligations relating to the Equity Interests
evidenced thereby;
 
(b)           subject to the following paragraph, all direct or contingent
obligations of the Borrower and its Subsidiaries arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;
 
(c)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by the Borrower or its Subsidiaries
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
person or is limited in recourse, excluding, in the case of any convertible
notes or other convertible securities, obligations relating to the Equity
Interests evidenced thereby;
 
8

--------------------------------------------------------------------------------


 
(d)           capital leases; and
 
(e)           subject to the following paragraph, all Guarantees of the Borrower
or its Subsidiaries in respect of any of the foregoing.
 
Contingent obligations described in clause (b) and Guarantees of Indebtedness
described in clause (e), up to an aggregate amount of $400,000,000, made by the
Borrower or any of its Subsidiaries shall be excluded from the calculation of
Consolidated Total Debt, except for any such contingent obligations or
Guarantees of Indebtedness that the Borrower or such Subsidiary is required to
reflect as a liability on the its financial statements at the end of each
quarter pursuant to GAAP because they are due and payable or an event of default
under such Indebtedness has occurred and is continuing.  Should any amount of
any such contingent obligations or any Guarantee of Indebtedness become due and
payable, such amount shall be included in Consolidated Total Debt (without
duplication of any amount otherwise included in Consolidated Total Debt). 
Contingent obligations described in clause (b) and Guarantees of Indebtedness in
excess of the aggregate $400,000,000 limit shall be included dollar-for-dollar
in the Consolidated Total Debt definition.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling ” and “Controlled ” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debt to Total Capitalization Ratio” means, as of the last day of any fiscal
quarter, the ratio of (i) Consolidated Total Debt to (ii) Total Capitalization.
 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “ Debt Ratings ”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt (unless the Loans shall
have rating(s) assigned to them, in which case such rating(s) shall be used).
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
9

--------------------------------------------------------------------------------


 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate  plus  (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus  (iii) 2% per annum;
provided , however , that with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus  2% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, and such failure remains
uncured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
and such failure remains uncured or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
 
“Designated Extending Lender” means each Class A Lender that consented to the
Amendment and Restatement Agreement and that converted at least 50% of its
commitments under the Existing Credit Agreement into Class A Commitments.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and in the case of any assignment of a Revolving
Commitment, the L/C Issuer and the Swing Line Lender, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided  that notwithstanding the
foregoing, (A) “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries and (B) to the extent required under
applicable Gaming Laws, each Eligible Assignee must be registered with, approved
by, or not disapproved by (whichever may be required under applicable Gaming
Laws), all applicable Gaming Boards and may not be the subject of a Lender
Disqualification.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
10

--------------------------------------------------------------------------------


 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan:
 
11

--------------------------------------------------------------------------------


 
(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Thomson-Reuters screen (or any successor thereto) that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
 
(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
 
(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Wells Fargo and with
a term equivalent to such Interest Period would be offered by Wells Fargo to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.
 
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, and in each case including any
interest, additions to Tax or penalties applicable thereto, (a) Taxes imposed on
or measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by any jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located, in which the applicable
Lending Office of such recipient is located or with which such recipient has any
present or former connection (other than solely by virtue of being a Lender
under this Agreement), (b) any branch profits Taxes imposed by the United States
or any similar Tax imposed by any other jurisdiction in which the Borrower is
located, any jurisdiction (or any political subdivision thereof) under the laws
of which such recipient is organized or in which its principal office is
located, in which the applicable Lending Office of such recipient is located or
with which such recipient has any present or former connection (other than
solely by virtue of being a Lender under this Agreement), and (c) in the case of
any Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.13 ), any withholding, backup withholding or other Tax that (i) is
imposed on amounts payable to such Lender at the time such Lender becomes a
party hereto (or designates a new Lending Office), (ii) is attributable to such
Lender’s failure or inability (other than as a result of a Change in Law
occurring or taking effect on or after such Lender becomes a party hereto) to
comply with Section 3.01(e), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.01(a) , or (iii) is
imposed under applicable law on the basis of the information provided by such
Foreign Lender under Section 3.01(e)(iii) .
 
12

--------------------------------------------------------------------------------


 
“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.
 
“Existing Letters of Credit” means letters of credit issued and outstanding
under the Existing Credit Agreement as set forth in Schedule 2.03 , which shall
be deemed outstanding as Letters of Credit hereunder as of the Restatement
Effective Date pursuant to Section 2.03(a) .
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided  that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.
 
“Fee Letters” means those letter agreements, datedMarch 12, 2009 in the case of
the Borrower, Wells Fargo, Bank of America and Banc of America Securities LLC
and March 12, 2009 in the case of the Borrower and the Administrative Agent.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for Tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
13

--------------------------------------------------------------------------------


 
“Gaming Board” means any governmental agency that holds regulatory, licensing or
permit authority over gambling, gaming or casino activities conducted by the
Borrower or any of its Subsidiaries within its jurisdiction.
 
“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower or any of its Subsidiaries within its
jurisdiction.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Granting Lender” has the meaning specified in Section 10.06(h).
 
“Gross Bond Proceeds” means with respect to the incurrence or issuance of any
Indebtedness consisting of bonds or similar securities by the Borrower
(excluding any Indebtedness under this Agreement or any similar loan facility),
the face amount of such bonds or securities received in connection with such
transaction.
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
14

--------------------------------------------------------------------------------


 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted under Article VI  or VII , is a Lender or an Affiliate
of a Lender, in its capacity as a party to such Swap Contract.
 
“Impacted Lender” means (a) a Defaulting Lender or (b) a Lender as to which
(i) the L/C Issuer or the Swing Line Lender has a good faith belief that such
Lender has defaulted in fulfilling its monetary obligations generally under
other syndicated credit facilities and such defaults are continuing or (ii) an
entity that controls such Lender has been deemed insolvent (by a Governmental
Authority) or become the subject to a bankruptcy or other similar proceeding.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)            capital leases and Synthetic Lease Obligations; and
 
(g)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent that such Indebtedness is
recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
 
15

--------------------------------------------------------------------------------


 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (i) Adjusted Consolidated EBITDA to (ii) Consolidated Interest Expense
minus all interest paid or accrued during such period in respect of Jackpot
Liabilities for the four fiscal quarter period ending on such day minus, without
duplication, all non-cash interest expense, including the amortization of debt
issuance costs and closing fees, and, in addition, all interest expense that is
not actually paid in cash in respect of the 2006 Convertible Notes, the 2009
Convertible Notes or any other outstanding convertible notes or convertible
securities, including any non-cash interest expense arising under APB 14-1 in
respect of any such convertible notes or convertible securities, in each case
for the four fiscal quarter period ending on such day.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided , however , that if any Interest Period for a Eurodollar Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week (through July 10,
2009) or one, two, three or six months thereafter, as selected by the Borrower
in its Committed Loan Notice or such other period that is twelve months or less
requested by the Borrower and consented to by all the Lenders; provided  that:
 
(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)          no Interest Period shall extend beyond the Class A Maturity Date.
 
“Internet Gambling Business” means the business of placing, receiving or
otherwise knowingly transmitting a bet or wager, as that term is defined by the
UIGEA, by any means which involves the use, at least in part, of the Internet.
 
16

--------------------------------------------------------------------------------


 
“Investment Grade” means (i) with respect to S&P, a rating of BBB- or higher,
and (ii) with respect to Moody’s, a rating of Baa3 or higher
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C Issuer
and relating to any such Letter of Credit.
 
“Jackpot Liabilities” means, at any date of determination, the aggregate of all
current and long term liabilities of the Borrower and its Subsidiaries
(determined on a Consolidated basis in accordance with GAAP) in respect of
interlinked progressive systems jackpots.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of Credit
and some of the Existing Letters of Credit hereunder and The Bank of New York in
its capacity as issuer of some of the Existing Letters of Credit, any other
consenting Lender approved by the Borrower and the Administrative Agent as
issuer of Letters of Credit hereunder or any successor of any of the foregoing.
 
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit  plus  the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
 
17

--------------------------------------------------------------------------------


 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lender Disqualification” means, with respect to any Lender:
 
(a)           the failure of that Lender timely to file pursuant to applicable
Gaming Laws (i) any application requested of the Lender by any Gaming Board in
connection with licensing required of that Lender as a lender to Borrower or
(ii) any required application or other papers in connection with determination
of the suitability of the Lender as a lender to Borrower;
 
(b)           the withdrawal by that Lender (except where requested or
permitted, without prejudice, by the applicable Gaming Board) of any such
application or other required papers; or
 
(c)           any final determination by a Gaming Board pursuant to applicable
Gaming Laws (i) that the Lender is “unsuitable” as a lender to Borrower,
(ii) that the Lender shall be “disqualified” as a lender to Borrower or
(iii) denying a finding of suitability as a lender to Borrower or denying the
issuance to the Lender of any license required under applicable Gaming Laws to
be held by all lenders to Borrower.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Class A Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).
 
18

--------------------------------------------------------------------------------


 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters and, upon the execution and delivery thereof, the Pledge Agreement.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities, or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Bond Proceeds” means with respect to the incurrence or issuance of any
Indebtedness consisting of bonds or similar securities by the Borrower
(excluding any Indebtedness under this Agreement or any similar loan facility),
the excess of (i) the cash received in connection with such transaction over
(ii) the cost of any call spread or similar derivative instrument entered into
concurrently therewith, the underwriting discounts and commissions, the call
spread premium and other reasonable and customary out-of-pocket expenses,
incurred by the Borrower in connection therewith.
 
“Net Tangible Assets” means the total amount of assets of the Borrower and its
Subsidiaries, after deducting therefrom (a) all current liabilities of the
Borrower and its Subsidiaries (excluding (i) the current portion of long term
indebtedness, (ii) inter-company liabilities, and (iii) any liabilities which
are by their terms renewable or extendable at the option of the obligor thereon
to a time more than twelve months from the time as of which the amount thereof
is being computed), and (b) all goodwill, trade names, trademarks, patents,
unamortized debt issue costs and expense and other like intangibles, all as set
forth on the latest consolidated balance sheet of the Borrower prepared in
accordance with generally accepted accounting principles.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1 ,
C-2  or C-3 .
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Secured Hedge Agreement,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
 
19

--------------------------------------------------------------------------------


 
“Online Communications” means communications facilitated directly or indirectly
via the Internet, World Wide Web, intranets, extranets or other public or
private communications network now available or made available subsequent to the
date hereof, through the use of access devices (whether the access device
requires the download of a client application or otherwise, or a real-time
connection, subsequent synchronization, or other reconciliation or delayed
connection process) connected via physical connections, wirelessly or otherwise,
including but not limited to: personal computers, personal digital assistants
(also known as PDAs), televisions (including interactive television), mobile or
cellular telephones, and similar devices.
 
“Online Gaming” means any and all forms of wagering not performed solely within
the physical boundaries of land-based casinos, sportsbooks or other facilities
licensed for gaming, including without limitation, via Online Communications.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the
 
20

--------------------------------------------------------------------------------


 
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
 
“Permitted Encumbrances” means:
 
(a)           Liens for Taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(c)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(d)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
 
(e)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(f)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h)  or securing appeal or
other surety bonds related to such judgments;
 
(g)           inchoate Liens incident to construction or maintenance of real
property; or Liens incident to construction or maintenance of real property now
or hereafter filed of record for which adequate reserves have been set aside (or
deposits made pursuant to applicable Law) and which are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
real property is subject to a material risk of loss or forfeiture;
 
(h)           statutory Liens, other than those described in clauses (a), (b) or
(g) above, arising in the ordinary course of business with respect to
obligations which are not delinquent or are being contested in good faith,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto;
 
21

--------------------------------------------------------------------------------


 
(i)            licenses (with respect to intellectual property and other
property), leases or subleases granted to third parties and not interfering in
any material respect with the ordinary conduct of the business of Borrower and
its Subsidiaries;
 
(j)            Liens consisting of any right of offset, or statutory bankers’
lien, on bank deposit account maintained in the ordinary course of business so
long as such bank deposit accounts are not established or maintained for the
purposes of providing such right of offset or bankers’ lien;
 
(k)           Liens consisting of deposits of property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which any of its Subsidiaries
is a party in the ordinary course of business;
 
(l)            Liens created by or resulting from any litigation or legal
proceeding involving Borrower or any of its Subsidiaries in the ordinary course
of its business which is currently being contested in good faith by appropriate
proceedings, provided that adequate reserves have been set aside and no material
property is subject to a material risk of loss or forfeiture;
 
(m)          precautionary UCC financing statement filings made in connection
with operating leases and not constituting Liens; and
 
(n)           other non-consensual Liens incurred in the ordinary course of
business but not in connection with an extension of credit, which do not in the
aggregate, when taken together with all other Liens, materially impair the value
or use of the property of Borrower and its Subsidiaries, taken as a whole.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Permitted Note Issue” means the 2009 Convertible Notes and any Indebtedness of
the Borrower consisting of bonds or similar securities issued after the
Restatement Effective Date (a) that is unsecured, except to the extent that such
Indebtedness is entitled to a pari passu lien on the Collateral as contemplated
hereby, and (b) that does not require any scheduled principal amortization prior
to December 1, 2012.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” means Intralinks or another similar electronic system.
 
“Pledge Agreement” means a pledge and security agreement, in substantially the
form of Exhibit G, duly executed by the Borrower and covering 100% of the Equity
Interests of its directly and wholly-owned Domestic Subsidiaries and 66% of the
Equity Interests of its directly and wholly-owned Foreign Subsidiaries.
 
22

--------------------------------------------------------------------------------


 
“Pro Rata Share” means, with respect to any Commitment of a Lender at any time,
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the respective Commitment of such Lender
at such time and the denominator of which is the amount of the aggregate amount
of such Commitments at such time; provided  that if the commitment of each
Revolving Lender to make Revolving Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 , then
the Pro Rata Share of each Revolving Lender shall be determined based on the Pro
Rata Share of such Revolving Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
 
“Rating Decline” means (i) the occurrence of a decrease in the Debt Rating by
either Moody’s or S&P to below Investment Grade or (ii) the absence of a Debt
Rating by both of Moody’s and S&P, in either case on any date on or within 90
days after the date of the first public notice of (a) the occurrence of an event
described in clauses (a)-(c) of the definition of “Change in Control” or (b) the
intention by Borrower to effect such an event (which 90-day period shall be
extended so long as the Debt Rating is under publicly announced consideration
for possible downgrade by Moody’s or S&P).
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, two or more Lenders
having more than 50% of the Aggregate Revolving Commitments or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 ,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided  that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.  From and after the Class B Maturity Date, as of any date of
determination, two or more Lenders holding more than 50% of the sum of the
(a) Total Outstandings (with the aggregate amount of each Revolving Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Lender for purposes of this
definition) and (b) aggregate unused Revolving Commitments; provided  that the
unused Revolving Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
 
23

--------------------------------------------------------------------------------


 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, director or vice president of treasury or
corporate finance or manager of treasury operations of the Borrower or any other
officer of the Borrower that has been designated in writing by the chief
executive officer as a Responsible Officer.  Any document delivered hereunder
that is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate action on the part
of the Borrower and such Responsible Officer shall be conclusively presumed to
have acted on behalf of the Borrower.
 
“Restatement Effective Date” has the meaning set forth in the Amendment and
Restatement Agreement.
 
“Restricted Payment” means any dividend or other distribution in cash with
respect to any capital stock or other Equity Interest of the Borrower, or any
payment in cash, including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders; provided  that in no event
shall Restricted Payment include any payment made in respect of any convertible
notes or other convertible securities prior to or contemporaneously with the
conversion thereof into capital stock including, without limitation, in
connection with the purchase, redemption, retirement, defeasance, acquisition,
cancellation, termination, exchange or conversion of any such securities.
 
“Retirement Date” means the first date on which none of the Borrower’s 2006
Convertible Notes remain outstanding.
 
“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01 , (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on
Schedule 2.01  or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
 
“Revolving Lender” means each Lender that holds a Revolving Commitment.  On the
Restatement Effective Date, each Revolving Lender shall be designated as a
Class A Lender, Class B Lender or as both a Class A Lender and a Class B Lender.
 
“Revolving Loan” means each Loan made by a Revolving Lender under the Revolving
Commitment.
 
“Revolving Note” means the promissory note made by the Borrower to a Revolving
Lender evidencing that Lender’s Pro Rata Share of the Revolving Commitment,
substantially in the form of Exhibit C-1 , either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed,
extended or supplanted.
 
24

--------------------------------------------------------------------------------


 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VI or VII that is entered into by and between the Borrower and any Hedge
Bank that is required to be secured as contemplated by the Pledge Agreement.
 
“Significant Subsidiary” means, any Subsidiary of the Borrower which, as of the
last day of the most recently completed fiscal quarter, satisfies either of the
following tests:
 
(a)           such Subsidiary’s assets exceed 5% of the consolidated total
assets of the Borrower and its Subsidiaries (after intercompany eliminations),
or
 
(b)           such Subsidiary’s earnings before interest, taxes, depreciation
and amortization (calculated in a manner comparable to the calculation of
Consolidated EBITDA) exceeds 5% of Consolidated EBITDA.
 
“SPC” has the meaning specified in Section 10.06(h).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement ”),
including any such obligations or liabilities under any Master Agreement.
 
25

--------------------------------------------------------------------------------


 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Sweep Account Agreement” has the meaning specified in Section 2.04(b).
 
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04 .
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Wells Fargo in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B .
 
“Swing Line Note” means the promissory note made by the Borrower to the Swing
Line Lender, substantially in the form of Exhibit C-2 , either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplemented.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.
 
“Syndication Agent” means Bank of America in its capacity as syndication agent
hereunder.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to Tax or penalties applicable
thereto.


 
26

--------------------------------------------------------------------------------

 
 
“Total Capitalization” means, as of the last day of any fiscal quarter, the sum
of (i) Consolidated Total Debt and (ii) the Borrower’s shareholders’ equity,
determined in accordance with GAAP.
 
“Total Leverage Ratio” means, at any date of determination, the ratio of
(i) Consolidated Total Debt to (ii) Adjusted Consolidated EBITDA for the four
fiscal quarter period ending on such date or, if such date is not the last day
of a fiscal quarter, for the immediately preceding four fiscal quarter period.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.
 
“2006 Convertible Notes” means the Borrower’s 2.6% convertible debentures due
2036 issued pursuant to an indenture dated as of December 20, 2006 (which have
an accreted value as of March 31, 2009 of approximately $707,000,000).
 
“2009 Convertible Notes” means the Borrower’s 3.25% convertible notes due 2014
issued pursuant to an indenture dated May 11, 2009 and in the original aggregate
principal amount of $850,000,000.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC ” means the Uniform Commercial Code as in effect form time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
 
“UIGEA” means the Unlawful Internet Gambling Enforcement Act, codified at 31
U.S.C. §§ 5361,  et seq .
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Wells Fargo” has the meaning specified in the introductory paragraph hereto.
 
 
27

--------------------------------------------------------------------------------

 
 
1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “ include ,” “includes ” and “ including ” shall be
deemed to be followed by the phrase “without limitation.”  The word “ will ”
shall be construed to have the same meaning and effect as the word “ shall .” 
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words “
herein ,” “ hereof ” and “ hereunder ,” and words of similar import when used in
any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “ asset ” and “
property ” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “ from ” means “ from and including ;” the words
“ to ” and “ until ” each mean “to but excluding ;” and the word “ through”
means “ to and including .”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03        Accounting Terms.  (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except  as otherwise specifically prescribed
herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that , until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
28

--------------------------------------------------------------------------------


 
(c)           FIN 46.  Notwithstanding the foregoing, no entity that is
consolidated with the Borrower solely as a result of the application of the
Financial Accounting Standard Board’s Interpretation 46 (Consolidation of
Variable Interest Entities), as amended or revised from time to time (“FIN 46”)
and that does not otherwise satisfy the criteria of the definition of the term
“Subsidiary” shall be deemed to be a Subsidiary of the Borrower for any purpose
of this Agreement.  Accordingly, neither the earnings nor the Debt of any such
entity shall be included in the calculation of the financial covenants hereunder
nor shall any such entity be subject to any other provisions of this Agreement
solely as a result of FIN 46.  If, however, the Debt of any such entity is
recourse to the Borrower or any Subsidiary of the Borrower, such Debt shall be
included in the calculation of the financial covenants hereunder to the extent
required herein.  For the avoidance of doubt, any entity that satisfies the
criteria of the definition of the term “Subsidiary” shall be treated as such for
all purposes of this Agreement.
 
1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
 
1.06        Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01        Committed Loans.
 
(a)           Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make Revolving Loans to the Borrower from
time to time, on any Business Day during the Class B Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however , that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender, plus  such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus  such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Commitment.  Within
the limits of each Revolving Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01 , prepay under Section 2.05 , and reborrow under this Section 2.01
.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
 
29

--------------------------------------------------------------------------------


 
(b)           On the Class B Maturity Date :
 
(i)            the Commitments of all Class B Lenders shall terminate and the
Commitments of all Class A Lenders shall continue on the terms herein set forth;
 
(ii)           the Borrower shall prepay the outstanding Revolving Loans in an
amount sufficient to reduce the outstanding principal amount thereof to an
amount not in excess of the aggregate amount of all Class A Commitments;
 
(iii)          the Pro Rata Share of each Class A Lender shall be adjusted to
reflect the termination of the Commitments of the Class B Lenders;
 
(iv)          50% of all outstanding Loans shall be converted to funded term
loans (the “Class A Term Loans ”) that shall be held by all Class A Lenders
ratably in accordance with their respective Pro Rata Shares;
 
(v)           50% of all outstanding Loans shall be continued as Revolving Loans
held by all Class A Lenders ratably in accordance with their respective Pro Rata
Shares; and
 
(vi)          after giving effect to the foregoing, any unused Commitments shall
continue as Class A Commitments of the Class A Lenders.
 
(c)           Subject to the terms and conditions set forth herein, each Class A
Lender severally agrees to make Revolving Loans to the Borrower from time to
time, on any Business Day from the Class B Maturity Date through the Class A
Maturity Date, in an aggregate amount not to exceed at any time outstanding the
amount of such Class A Lender’s Revolving Commitment; provided , however , that
after giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Class A Lender,
plus  such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus  such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Commitment.  Within
the limits of each Class A Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(c) , prepay under Section 2.05 , and reborrow under this
Section 2.01 .  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
 
2.02        Borrowings, Conversions and Continuations of Committed Loans.
 
30

--------------------------------------------------------------------------------


 
(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) one Business Day prior to the requested date of any
Borrowing of Base Rate Committed Loans; provided , however , that if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them.  Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the Interest Period
requested pursuant to the preceding sentence has been consented to by all the
Lenders.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a)  must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c)  and 2.04(c) , each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender that holds a Commitment for the type of
Loan requested of the amount of its Pro Rata Share of the applicable Committed
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each applicable Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection.  In the case of a Committed Borrowing, each Lender that
holds a Commitment for the type of Loan requested shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02  (and, if
such Borrowing is the initial Credit Extension, Section 4.01 ), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Wells Fargo with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided , however , that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first , shall be
applied to the payment in full of any such L/C Borrowings, and second , shall be
made available to the Borrower as provided above.
 
31

--------------------------------------------------------------------------------


 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Revolving Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders funding such Loans of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders holding such Loans of any change in Wells
Fargo’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
 
(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than fifteen Interest
Periods in effect with respect to Committed Loans.
 
2.03        Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03 , (1) from time to time on any Business Day during the period from
the Restatement Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided  that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount
of the Committed Loans of any Revolving Lender, plus  such Revolving Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus  such
Revolving Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Revolving Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Restatement Effective Date shall be subject to and governed by the
terms and conditions hereof.  On the Class B Maturity Date, all Letters of
Credit then outstanding shall be deemed to have been issued pursuant to the
Revolving Commitments under the Class A Commitments and shall be subject to and
governed by the terms and conditions hereof.
 
32

--------------------------------------------------------------------------------


 
(ii)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all of the Revolving Lenders
have approved such expiry date.
 
(iii)                              The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:
 
(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Effective Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Restatement Effective Date and which the L/C Issuer in good faith deems material
to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
 
(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than $100,000;
 
(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;
 
(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
 
33

--------------------------------------------------------------------------------

 
 
(F)           a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time an Impacted
Lender hereunder, unless the L/C Issuer has been provided cash collateral as
contemplated by Section 2.14  or has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.
 
(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)          The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX  with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX  included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
34

--------------------------------------------------------------------------------


 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from Required Lenders, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV  shall not then be satisfied, then, subject
to the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Pro Rata
Share times  the amount of such Letter of Credit.
 
(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an “
Auto-Extension Letter of Credit ”); provided  that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “ Non-Extension Notice Date ”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided , however , that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a)  or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, Required Lenders or the Borrower that one or more of the applicable
conditions specified in Section 4.02  is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
 
35

--------------------------------------------------------------------------------


 
(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 12:00 noon on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “ Honor Date ”), the Borrower may reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “ Unreimbursed Amount ”), and the amount of
such Revolving Lender’s Pro Rata Share thereof.  In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans under
the Revolving Commitment to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02  for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in  Section 4.02  (other than the delivery of a Committed Loan
Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i)  may be given by telephone if immediately
confirmed in writing;  provided  that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
(ii)           Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii) , each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the L/C Issuer.
 
(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02  cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Applicable Rate for Base Rate Loans, or upon the request of
Required Lenders, at the Default Rate.  In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii)  shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.
 
36

--------------------------------------------------------------------------------


 
(iv)          Until each Revolving Lender funds its Committed Loan or L/C
Advance pursuant to this Section 2.03(c)  to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.
 
(v)           Each Revolving Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c) , shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided , however , that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c)  is subject to the conditions set forth
in Section 4.02  (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c)  by the time specified in Section 2.03(c)(ii) , the L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation.  A certificate
of the L/C Issuer submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c) , if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
 
37

--------------------------------------------------------------------------------

 
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i)  is required to be
returned under any of the circumstances described in Section 10.05  (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
38

--------------------------------------------------------------------------------


 
(f)            Role of L/C Issuer.  Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided , however , that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e) ; provided , however ,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05  and 8.02(c)  set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this
Section 2.03 , Section 2.05  and Section 8.02(c) , “ Cash Collateralize ” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Revolving Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Revolving Lenders).  Derivatives of
such term have corresponding meanings.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing.  Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Wells Fargo.
 
 
39

--------------------------------------------------------------------------------

 
 
(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
 
(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Pro Rata Share a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Rate for Eurodollar Rate
Loans  times  the daily maximum amount available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit).  Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
 
(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at a rate of
0.125% per annum, computed on the actual daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) and on a quarterly basis in arrears, and due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
 
40

--------------------------------------------------------------------------------

 
 
2.04        Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04 , to make loans (each such loan, a
“ Swing Line Loan ”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Revolving
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided , however , that after giving effect to any Swing
Line Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender, plus  such Revolving Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus  such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment, and provided , further , that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04 , prepay under Section 2.05 , and reborrow under this Section 2.04
.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making
of a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Pro Rata Share times  the amount of such Swing Line
Loan.  The Swing Line Lender shall not be under any obligation to make any Swing
Line Loan if any Revolving Lender is at such time an Impacted Lender hereunder,
unless the Swing Line Lender has been provided cash collateral as contemplated
by Section 2.14  or has entered into satisfactory arrangements with the Borrower
or such Lender to eliminate the Swing Line Lender’s risk with respect to such
Lender.
 
(b)           Borrowing Procedures.
 
(i)            Each Swing Line Borrowing shall be made upon the Borrower’s
irrevocable notice to the Swing Line Lender and the Administrative Agent, which
may be given by telephone.  Except as otherwise provided in the following
paragraph, each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Except as otherwise provided in the following paragraph, each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a) , or (B) that one or more of
the applicable conditions specified in Article IV  is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.
 
41

--------------------------------------------------------------------------------


 
(ii)           Notwithstanding anything in the preceding paragraph to the
contrary, the Borrower and the Swing Line Lender agree that Swing Line
Borrowings and repayments of Swing Line Loans may be managed pursuant to a sweep
account arrangement on terms mutually satisfactory to the Borrower and the Swing
Line Lender (a “ Sweep Account Agreement ”).  In such case, the terms of such
Sweep Account Agreement (including, without limitation, the terms in respect of
notice, timing and minimum borrowing amounts) shall control the borrowing
procedure for Swing Line Loans.
 
(c)           Refinancing of Swing Line Loans.
 
(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Committed Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. 
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02 , without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02 .  The Swing Line Lender shall furnish the Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Revolving Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii) , each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i) , the request
for Base Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i)  shall be deemed payment
in respect of such participation.
 
 
42

--------------------------------------------------------------------------------

 
 
(iii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c)  by the time specified in Section 2.04(c)(i)
, the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation.  A certificate of the Swing Line Lender submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
 
(iv)          Each Revolving Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c)  shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided , however ,
that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c)  is subject to the conditions set forth in Section 4.02 .  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
 
(d)           Repayment of Participations.
 
(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in
Section 10.05  (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Lender shall pay to the Swing
Line Lender its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
 
43

--------------------------------------------------------------------------------

 
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04  to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
 
(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05        Prepayments.
 
(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided  that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment, and the Type(s) of Committed Loans to be prepaid.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05 .  Each such
prepayment shall be applied to the Committed Loans of the Revolving Lenders, in
accordance with their respective Pro Rata Shares.
 
(b)          The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty;
provided  that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000 or,
in each case, if less, the entire principal amount then outstanding.  Each such
notice shall specify the date and amount of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Notwithstanding the foregoing, the Borrower and Swing Line Lender may
agree that prepayments of Swing Line Loans shall be managed through a Sweep
Account Agreement.
 
(c)           If for any reason the Total Revolving Outstandings at any time
exceed the Aggregate Revolving Commitments then in effect, the Borrower shall
immediately prepay Revolving Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided , however , that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c)  unless after the prepayment in full of the
Revolving Loans and Swing Line Loans the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.
 
 
44

--------------------------------------------------------------------------------

 
 
2.06        Termination or Reduction of Commitments.
 
(a)           The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Commitments, or from time to time permanently
reduce the Aggregate Revolving Commitments; provided  that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction (except in the case
of any reductions to be made in June of 2009), (ii) any such partial reduction
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments.  Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Revolving Lender according to its Pro Rata Share. 
All fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.
 
(b)           Following the occurrence of a Change of Control, the Required
Lenders may in their sole and absolute discretion elect, during the sixty day
period immediately subsequent to the later of  (a) such occurrence and (b) the
earlier  of (i) receipt of the Borrower’s written notice to the Administrative
Agent of such occurrence and (ii) if no such notice has been received by the
Administrative Agent, the date upon which the Administrative Agent and the
Lenders have actual knowledge thereof, to terminate all of the Commitments.  In
any such case the Commitments shall be terminated effective on the date which is
sixty days subsequent to the date of written notice from the Administrative
Agent to the Borrower thereof, and (i) to the extent that any Loans are then
outstanding, the same shall be immediately due and payable, and (ii) to the
extent that any Letters of Credit are then outstanding, Borrower shall provide
cash collateral for the same.
 
(c)           The Class B Commitments of the Designated Extending Lenders shall
be permanently reduced by an amount equal to 50% of the amount of all Gross Bond
Proceeds as herein set forth.  The reductions to the Class B Commitments of the
Designated Extended Lenders shall be made ratably, based upon such Lenders’
total Class A Commitments as of the date of such reduction.  If the Class B
Commitments of any Designated Extending Lender shall be reduced to zero, any
Commitment reduction to which it would otherwise be entitled shall be shared
ratably among the other Designated Extending Lenders; provided  that after all
Class B Commitments of the Designated Extending Lenders have been permanently
retired, the Class A Commitments of the Designated Extending Lenders shall
thereupon be ratably reduced until the aggregate amount thereof shall have been
reduced to $1.5 billion, and once the aggregate Class A Commitments have been
reduced to $1.5 billion, no further reductions to the Commitments will be
necessary.
 
 
45

--------------------------------------------------------------------------------

 
 
2.07        Repayment of Loans.
 
(a)           The Borrower shall repay in full to each Class B Lender on the
Class B Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date and then owing to such Class B Lender.
 
(b)           The Borrower shall repay each Swing Line Loan (i) to not more than
$2,000,000 on the fifteenth day after the date such Loan is made and (ii) in
full on the Class A Maturity Date.
 
(c)           The Borrower shall repay in full to each Class A Lender on the
Class A Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.
 
(d)           The Borrower shall repay to the Class A Term Loan Lenders the
aggregate principal amount of all Class A Term Loans outstanding on the Class B
Maturity Date in six installments, the first five of which shall be equal to
1.25% of the original principal amount of such Class A Term Loans and shall
commence on March 31, 2011 and continue on the last business day of each June,
September, December and March thereafter through and including March 31, 2012
and the final principal repayment installment of which shall be made on the
Class A Maturity Date and shall be in an amount equal to the aggregate principal
amount of all Class A Term Loans outstanding on such date.
 
(e)           The Borrower shall utilize 100% of the Net Bond Proceeds
(inclusive of the proceeds from the 2009 Convertible Notes) from a Permitted
Note Issue up to $1,000,000,000 to (a) prepay Revolving Loans or (b) redeem,
repurchase or retire the 2006 Convertible Notes.  Any Net Bond Proceeds received
prior to the Restatement Effective Date shall be applied to the prepayment of
Revolving Loans on or before June 30, 2009, and any Net Bond Proceeds received
after the Restatement Effective Date shall be applied by the Borrower within
ninety (90) days of receipt thereof.
 
2.08        Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus  the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus  the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus  the Applicable Rate.
 
(b)           (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
 
46

--------------------------------------------------------------------------------

 
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
 
(a)            Facility Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share, a facility
fee equal to the applicable facility fee set forth in the definition of
Applicable Rate times  the actual daily amount of  the Aggregate Commitments
(or, if the Aggregate Commitments have terminated, on the Outstanding Amount of
all Committed Loans, Swing Line Loans and L/C Obligations), regardless of
usage.  For the avoidance of doubt, it is agreed that the facility fee shall be
payable on any outstanding Class A Term Loans.  The facility fee shall accrue at
all times during the Availability Period (and thereafter so long as any
Committed Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in
Article IV  is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Restatement Effective Date, and on the
Maturity Date (and, if applicable, thereafter on demand).  The facility fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the applicable facility fee set forth in the definition of the
Applicable Rate separately for each period during such quarter that such
facility fee was in effect.
 
(b)           Other Fees.  (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
 
47

--------------------------------------------------------------------------------

 
 
(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by Wells Fargo’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided  that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a) , bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.11        Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)           In addition to the accounts and records referred to in subsection
(a), each Revolving Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Revolving Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
 
2.12        Payments Generally; Administrative Agent’s Clawback.
 
48

--------------------------------------------------------------------------------


 
(a)            General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
 
(b)           (i) Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02  and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
any of the Lenders or the L/C Issuer hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to such Lenders or the L/C Issuer, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the applicable Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
 
49

--------------------------------------------------------------------------------


 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II , and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV  are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans and the obligations of the Revolving Loans to
fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.04(c)  are several and not joint.  The failure
of any Lender to make any Committed Loan, to fund any such participation or to
make any payment under Section 10.04(c)  on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c) .
 
(e)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than
its  pro rata  share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them,  provided  that:
 
(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
50

--------------------------------------------------------------------------------


 
(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.14       Cash Collateral for L/C Issuer or Swing Line Lender.  At any time
that any Lender is an Impacted Lender, upon the request of the L/C Issuer or the
Swing Line Lender to the Administrative Agent and the Borrower, the Borrower
shall immediately pledge and deposit with or deliver to the Administrative Agent
as collateral, for the benefit of the L/C Issuer or the Swing Line Lender, as
applicable, cash or deposit account balances, in an aggregate amount not less
than such Impacted Lender’s applicable Pro Rata Share of the then Outstanding
Amount of all L/C Obligations or Swing Line Loans, as applicable, pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer or the Swing Line Lender, as applicable,
which arrangements and documents are hereby consented to by the Lenders.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Swing Line Lender, as applicable, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Such collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Wells Fargo.  This Section and any agreements or other
documents delivered in connection with this Section shall not be prohibited by,
or otherwise conflict with, any contrary provision herein, including Sections
2.12 , 2.13  and 7.01 .
 
ARTICLE III.
 TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01       Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided  that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate
specifying in reasonable detail the nature and amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.
 
(i)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is resident for Tax purposes in the United States, any Foreign
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the
Restatement Effective Date (in the case of each Foreign Lender listed on the
signature pages hereof), on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement and from time to time thereafter as
prescribed by applicable law or upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so, whichever of the following is applicable:
 
 
52

--------------------------------------------------------------------------------

 
 
(A)         duly executed and properly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,
 
(B)          duly executed and properly completed copies of Internal Revenue
Service Form W-8ECI,
 
(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly executed and properly completed copies of  Internal Revenue Service
Form W-8BEN, or
 
(D)         any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
executed and properly completed together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.
 
(iii)          Without limiting the generality of the foregoing, in the event
that the Borrower is resident for Tax purposes in the United States, any Foreign
Lender, to the extent it does not act or ceases to act for its own account with
respect to any portion of any sums paid or payable to such Lender under any of
the Loan Documents (for example, in the case of a typical participation by such
Lender), shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient), on or prior to the
Restatement Effective Date (in the case of each Foreign Lender listed on the
signature pages hereof), on or prior to the date of the Assignment and
Assumption pursuant to which it becomes a Lender (in the case of each other
Foreign Lender), or on such later date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (each in the reasonable exercise of its
discretion):
 
(A)         duly executed and properly completed copies of the forms and
statements required to be provided by such Foreign Lender under
Section 3.01(e)(ii) , to establish the portion of any such sums paid or payable
with respect to which such Lender acts for its own account that is not subject
to United States withholding Tax or subject to a reduced rate of withholding
Tax, and
 
(B)          duly executed and properly completed copies of Internal Revenue
Service Form W-8IMY (or any successor forms) properly completed and duly
executed by such Lender, together with any information, if any, such Foreign
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code or the regulations thereunder, to
establish that such Foreign Lender is not acting for its own account with
respect to a portion of any such sums payable to such Foreign Lender.
 
 
53

--------------------------------------------------------------------------------

 
 
(iv)         Without limiting the generality of the foregoing, in the event that
the Borrower is resident for Tax purposes in the United States, any Lender that
is not a Foreign Lender and has not otherwise established to the reasonable
satisfaction of Borrower and Administrative Agent that it is an exempt recipient
(as defined in section 6049(b)(4) of the Code and the regulations thereunder)
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter as prescribed by applicable law or upon the request of the Borrower
or the Administrative Agent, but only if such Lender is legally entitled to do
so), duly executed and properly completed copies of Internal Revenue Service
Form W-9.
 
(f)            Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided  that the
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.
 
3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
 
54

--------------------------------------------------------------------------------

 
 
3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
 
3.04        Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)           Increased Costs Generally.  Subject to the provisions of
Section 3.01 (which shall be controlling with respect to the matters covered
thereby), if any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e) ) or
the L/C Issuer;
 
(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered
by  Section 3.01  and the imposition of, or any change in the rate of, any
Excluded Tax); or
 
(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder in respect of any Eurodollar Loan or Letter
of Credit (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
 
55

--------------------------------------------------------------------------------

 
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth in reasonable detail the calculations of the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be presumptively correct absent
manifest error.  The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided  that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 90 days prior to the date that such Lender or the L/C Issuer,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 90
day period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided  the Borrower shall have received at least 10 days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
 
 
56

--------------------------------------------------------------------------------

 
 
3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13 ;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06        Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 , or if any Lender gives a notice pursuant
to Section 3.02 , then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01  or  3.04
, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 3.02 , as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 , the Borrower may replace such Lender in accordance with
Section 10.13 .
 
 
57

--------------------------------------------------------------------------------

 
 
3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
ARTICLE IV.
 CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
 
4.01        Conditions of Effectiveness.  The effectiveness of this amendment
and restatement is subject to satisfaction of the following conditions
precedent:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance satisfactory to the
Administrative Agent, the Syndication Agent and each of the Lenders:
 
(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
 
(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;
 
(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;
 
(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the state of Nevada.
 
(v)           favorable opinions of the General Counsel of the Borrower and of
O’Melveny & Myers LLP, counsel to the Borrower, addressed to the Administrative
Agent and each Lender, as to the matters set forth in Exhibit F and such other
matters concerning the Borrower and the Loan Documents as the Required Lenders
may reasonably request;
 
(vi)          a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required, other
than, in the case of either clause (A) or (B), any such consents, licenses or
approvals under applicable Gaming Laws which are not required to be obtained on
or prior to the Restatement Effective Date, which consents, licenses or
approvals the Borrower will seek in due course after the Restatement Effective
Date;
 
 
58

--------------------------------------------------------------------------------

 
 
(vii)         a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b)  have
been satisfied; (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or would be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) the current Debt Ratings and a calculation of the Debt to Capitalization
Ratio as of the last day of the fiscal quarter of the Borrower most recently
ended prior to the Restatement Effective Date; and
 
(viii)       such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.
 
(b)           Any fees required to be paid on or before the Restatement
Effective Date shall have been paid.
 
(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Restatement Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
 
(d)          The Restatement Effective Date shall have occurred on or before
June 30, 2009.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01 ,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.
 
4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a)           The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02 , the representations and warranties contained in subsections
(a) and (b) of Section 5.05  shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 .
 
 
59

--------------------------------------------------------------------------------

 
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
 and (b)  have been satisfied on and as of the date of the applicable Credit
Extension.
 
ARTICLE V.
 REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01        Existence, Qualification and Power; Compliance with Laws.  The
Borrower and each Significant Subsidiary thereof (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite corporate power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to own its assets and carry on its business, and (c) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (b) or (c) to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.
 
5.02        Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of the Borrower’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is a party or
affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law.
 
5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority (other than any such actions, notices or filings under
the applicable Gaming Laws which are not required to be taken prior to the
Restatement Effective Date, which actions, notices or filings the Borrower will
seek in due course after the Restatement Effective Date) or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by the Borrower of this Agreement or any other Loan Document, or
(b) the grant by any Loan Party of the Liens created pursuant to the Pledge
Agreement.
 
 
60

--------------------------------------------------------------------------------

 
 
5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Borrower.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
 
5.05        Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
 
(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2009, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year end audit adjustments.
 
(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect;
provided  that if the Borrower shall establish a commercial paper program that
is supported by Committed Loans, then so long as such program is in effect, this
representation shall not be operative.
 
5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) call into
question the validity or enforceability of, or otherwise seek to invalidate this
Agreement or any other Loan Document, or (b) either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
 
5.07        No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
 
61

--------------------------------------------------------------------------------

 
 
5.08        Ownership of Property; Liens.  Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in such title or interests as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01 .
 
5.09        Environmental Compliance.  The Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.10        Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
 
5.11       Taxes.  The Borrower and its Subsidiaries have filed all material
Federal, state and other Tax returns and reports required to be filed, and have
paid all material Federal, state and other Taxes, material assessments, material
fees and other material governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed Tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.  Neither the
Borrower nor any Subsidiary thereof is party to any Tax sharing agreement.
 
5.12        ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws to the
extent that non-compliance would reasonably be expected to have a Material
Adverse Effect.  Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification, except to the
extent as would not reasonably be expected to result in a Material Adverse
Effect.  The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except to the extent as would not reasonably be expected to result in a Material
Adverse Effect.
 
 
62

--------------------------------------------------------------------------------

 
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i)  No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, in each case
referred to in clauses (i)-(v), to the extent that would not reasonably be
expected to result in a Material Adverse Effect.
 
5.13        Significant Subsidiaries; Equity Interests.  As of the Restatement
Effective Date, the Borrower has no Significant Subsidiaries other than those
specifically disclosed in Schedule 5.13 , and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Borrower in the amounts specified on
Schedule 5.13  free and clear of all Liens.
 
5.14        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
 
5.15        Disclosure.  No written report, financial statement, certificate or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or,
to Borrower’s knowledge, omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided  that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being recognized by the Administrative Agent, the Issuing Bank and the Lenders
that such projections as to future events are not to be viewed as facts, and
that actual results during the period or periods covered thereby may differ from
the projected results.
 
63

--------------------------------------------------------------------------------


 
5.16        Compliance with Laws.  Each of the Borrower and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any of its Subsidiaries engages in the
business of unlawful internet gambling by placing, receiving, or otherwise
knowingly transmitting a bet or wager by any means which involves the use, at
least in part, of the Internet where such bet or wager is unlawful under Federal
law and any applicable State law in the State or Tribal lands in which the bet
or wager is initiated, received, or otherwise made.
 
5.17        Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “ IP Rights ”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except to the extent that would
not reasonably be expected to have a Material Adverse Effect.  To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person, except to the extent that would not
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
 
ARTICLE VI.
 AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01 , 6.02 , and 6.03 ) cause each
Subsidiary to:
 
6.01        Financial Statements.  Deliver to the Administrative Agent, in form
and detail satisfactory to the Administrative Agent and the Required Lenders:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
on or about September 30, 2009), a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
 
64

--------------------------------------------------------------------------------


 
(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended on or about June 30, 2009), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.
 
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
6.02        Certificates; Other Information.  Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended on or about June 30, 2009), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;
 
(c)           (i) as soon as possible and in any event within 45 days after the
end of each fiscal quarter ending on or about September 30, a certification from
a Responsible Officer as to of the Debt to Capitalization Ratio as of the end of
such fiscal quarter; and (ii) at Borrower’s election following the end of a
fiscal quarter other than the fiscal quarter ending as of September 30, a
certification from a Responsible Officer as to the Debt to Capitalization Ratio
as of the end of such fiscal quarter;
 
(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and
 
 
65

--------------------------------------------------------------------------------

 
 
(e)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02 ; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided  that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions ( i.e. , soft
copies) of such documents and the Administrative Agent shall thereafter notify
the Lenders.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b)  to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
6.03        Notices.  Promptly notify the Administrative Agent:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following to the
extent that any such matter would reasonably be expected to have a Material
Adverse Effect (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;
 
(c)           of the occurrence of any ERISA Event;
 
(d)           of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary; and
 
 
66

--------------------------------------------------------------------------------

 
 
(e)           of any announcement by Moody’s or S&P of any change or possible
change in a Debt Rating.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to  Section 6.03(a)  shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, which, if unpaid, would
reasonably be expected to have a Material Adverse Effect, including the
following obligations and liabilities to the extent that, if unpaid, would
reasonably be expected to have a Material Adverse Effect (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04  or 7.05 ; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.
 
6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except in each case where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.
 
6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons.
 
6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property (including, without limitation,
the UIGEA), except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
 
 
67

--------------------------------------------------------------------------------

 
 
6.09        Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
 
6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided , however , that Borrower may if it so chooses be present at
or participate in any discussions with its accountants and that, when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
 
6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document, including acquisitions and stock repurchases and the repurchase or
redemption of the 2006 Convertible Notes, 2009 Convertible Notes and any other
Indebtedness.
 
6.12       Springing Lien Approval.  On or before December 31, 2009 (or such
later date as may be acceptable to the Administrative Agent), obtain the
approvals necessary under applicable Gaming Law to permit the grant of Liens
contemplated under Section 6.13 .
 
6.13        Springing Lien.  If at any time (a) the Debt Rating by Moody’s shall
be reduced below Investment Grade or the Borrower shall cease to have a Debt
Rating by Moody’s and  (b) the Debt Rating by S&P shall be reduced below
Investment Grade or the Borrower shall cease to have a Debt Rating by S&P, then,
as soon as reasonably practicable thereafter, the Borrower shall grant the
Administrative Agent, on behalf of all Lenders, a Lien on 100% of the Equity
Interests of its directly and wholly-owned Domestic Subsidiaries and 66% of the
Equity Interests of its directly and wholly-owned Foreign Subsidiaries pursuant
to the terms of the Pledge Agreement, together with (A) certificates
representing the Pledged Equity referred to therein accompanied by undated stock
powers executed in blank and (B) proper financing statements in form for filing
under the Uniform Commercial Code of the jurisdiction where the Borrower is
“located” under the UCC covering the Collateral described in the Pledge
Agreement.  If, thereafter, the Debt Rating by both Moody’s and S&P shall be
Investment Grade for a period of not less than three consecutive calendar
months, then the Lien on such Equity Interests shall be released by the
Administrative Agent.  The 2009 Convertible Notes and any bonds or similar
securities hereafter issued by the Borrower may share in any collateral granted
to the Lenders under the Pledge Agreement; provided , that any Lien shared by
such Persons shall be automatically released upon the release of the Lenders’
Lien.  For the avoidance of doubt, if any Lien granted pursuant to the terms
hereof shall be released, and the Borrower’s Debt Ratings shall thereafter
trigger the requirements of this Section, the Borrower shall once again complete
the Collateral grant required hereby.
 
68

--------------------------------------------------------------------------------


 
ARTICLE VII.
 NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:
 
7.01        Liens.  The Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 
(a)           Liens pursuant to any Loan Document, including, without
limitation, any Liens granted pursuant to the terms of the Pledge Agreement on
the terms set forth therein; provided , that if any Indebtedness issued under a
Permitted Note Issue shall be secured thereby, any Lien securing such
Indebtedness shall be automatically released upon the release of the
Administrative Agent and Lenders’ Liens as provided in Section 6.13  and the
Pledge Agreement;
 
(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(a) ;
 
(c)           Permitted Encumbrances;
 
(d)           any Lien on shares of any equity security or any warrant or option
to purchase an equity security or any security which is convertible into an
equity security issued by any Subsidiary of the Borrower that holds, directly or
indirectly through a holding company or otherwise, a license to conduct gaming
under any Gaming Law, and in the proceeds thereof; provided  that this clause
shall apply only so long as the Gaming Laws of the relevant jurisdiction provide
that the creation of any Lien or other restriction on the disposition of any of
such securities shall not be effective and, if such Gaming Laws at any time
cease to so provide, then this clause shall be of no further effect; and
provided further  that if at any time the Borrower or any of its Subsidiaries
creates or suffers to exist a Lien covering such securities in favor of the
holder of any other Indebtedness, it will (subject to any approval required
under such Gaming Laws) concurrently grant a pari-passu Lien likewise covering
such securities in favor of the Administrative Agent for the benefit of the
Lenders;
 
(e)           Liens on property acquired or constructed by Borrower or any of
its Subsidiaries, and in the proceeds thereof, that (i) were in existence at the
time of the acquisition or construction of such property or were created or
assumed at or within 90 days after such acquisition or construction, and
(ii) secure (in the case of Liens not in existence at the time of acquisition of
the Property) only the unpaid portion of the acquisition or construction price
for such property, or monies borrowed that were used to pay such acquisition or
construction price;
 
 
69

--------------------------------------------------------------------------------

 
 
(f)            Liens not otherwise permitted by the foregoing clauses of this
Section 7.01 securing Indebtedness in an aggregate principal amount not to
exceed $50,000,000; provided , that no such Lien shall extend to or cover any
Collateral; and
 
(g)           Liens not otherwise permitted by the foregoing clauses of this
Section encumbering assets of the Borrower and its Subsidiaries having an
aggregate fair market value which is not in excess of 5% of Net Tangible Assets
(determined, in each case, by reference to the most recent date for which the
Borrower has delivered its financial statements under Section 6.01(a)  or (b) );
provided , that no such Lien shall extend to or cover any Collateral.
 
7.02        Indebtedness.  The Borrower shall not permit any Subsidiaries to,
directly or indirectly create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           Indebtedness outstanding on the date hereof and listed on Schedule
7.02 and any refinancings, refundings, renewals or extensions thereof;
provided  that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;
 
(b)           Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary;
 
(c)           Guarantees of any Subsidiary in respect of Indebtedness otherwise
permitted hereunder of any wholly-owned Subsidiary;
 
(d)           secured Indebtedness permitted by Sections 7.01(e), 7.01(f) or
7.01(g).
 
(e)           unsecured Indebtedness which was created, assumed or incurred by
such Subsidiary prior to its acquisition by Borrower and its Subsidiaries (and
not in anticipation of such acquisition);
 
(f)            letters of credit, surety bonds and other similar forms of credit
enhancement for such Subsidiaries incurred in the ordinary course of their
business; and
 
(g)           other Indebtedness at any time outstanding (inclusive of any
Indebtedness of any Subsidiaries under Section 7.09 ) in an aggregate principal
amount not to exceed $350,000,000 minus  the amount of Indebtedness then
outstanding secured by Liens permitted pursuant to Section 7.01(f)  and (g) .
 
7.03        Fundamental Changes.  The Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
to the extent that, after giving effect to such transaction, a Default exists or
would result therefrom or, after giving pro forma effect to such transaction,
the Borrower shall not be in compliance with the covenants in Section 7.07 ; and
provided  that the Borrower shall be the survivor of any merger involving the
Borrower; and provided  further that
 
70

--------------------------------------------------------------------------------


 
(a)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, a wholly-owned Subsidiary shall be the continuing or
surviving Person; and
 
(b)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Borrower or a
wholly-owned Subsidiary.
 
7.04        Hostile Tender Offers.  The Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly make any offer to purchase or acquire,
or consummate a purchase or acquisition of, 5% or more of the capital stock of
any corporation or other equity securities of any business entity if the equity
securities of such business entity are publicly traded, the board of directors
or management of such corporation or business entity has notified the Borrower
or any of its Subsidiaries in writing that it opposes such offer or purchase and
such notice has not been withdrawn or superseded.
 
7.05        Change in Nature of Business.  The Borrower shall not, nor shall it
permit any Significant Subsidiary to, engage in any material line of business
substantially different from (i) those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or (ii) any business reasonably
related or incidental thereto including, without limitation, (A) the operation
of gaming facilities, (B) the provision of gaming-related hardware, software or
services to customers, (C) the provision of hardware, software or services to
customers in the video game industry or the on-line lottery industry, and/or
(D) the facilitation, operation or ownership of Online Gaming activities or
businesses.
 
7.06        Use of Proceeds.  The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose, in any case in violation of Regulation U.
 
7.07        Financial Covenants.
 
(a)           Interest Coverage Ratio.  The Borrower shall not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter of the Borrower
to be less than 3.00 to 1.00.
 
(b)           Total Leverage Ratio.  The Borrower shall not permit the Total
Leverage Ratio as of the last day of any fiscal quarter of the Borrower to be
greater than the ratio set forth below opposite such date:
 
 
71

--------------------------------------------------------------------------------

 
 
Fiscal Quarter Ending
 
Maximum Total Leverage Ratio
March 31, 2009 through March 31, 2010
 
3.75 to 1.00
June 30, 2010 through March 31, 2011
 
3.50 to 1.00
June 30, 2011 and thereafter
 
3.25 to 1.00

 
7.08        Restricted Payments.  The Borrower shall not declare or make,
directly or indirectly, any Restricted Payment, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
 
(a)           the Borrower may declare and pay cash dividends to its
stockholders in an amount not to exceed the lesser of (i) 6¢ per common share
per fiscal quarter and (ii) $25,000,000 in any fiscal quarter;
 
(b)           the Borrower may make Restricted Payments based upon its
then-current Debt Rating and its pro forma Total Leverage Ratio, as follows:
 
(i)            So long as the pro forma Total Leverage Ratio (after giving
effect to the proposed Restricted Payment) is less than or equal to 2.0 to 1.0
(whether or not the Borrower has an Investment Grade Debt Rating), Restricted
Payments shall be limited to 100% of the Borrower’s net income for the trailing
four quarter period for which a Compliance Certificate has been delivered
pursuant to Section 6.02(b) ;
 
(ii)           If the pro forma Total Leverage Ratio (after giving effect to the
proposed Restricted Payment) is greater than 2.0 to 1.0 but less than or equal
to 2.5 to 1.0 and the Borrower has an Investment Grade Debt Rating by at least
one rating agency, Restricted Payments shall be limited to the lesser of
(a) $250 million or (b) 85% of the Borrower’s net income for the trailing four
quarter period for which a Compliance Certificate has been delivered pursuant to
Section 6.02(b) ;
 
(iii)          If the pro forma Total Leverage Ratio (after giving effect to the
proposed Restricted Payment) is greater than 2.5 to 1.0 and the Borrower has an
Investment Grade Debt Rating by at least one rating agency, Restricted Payments
shall be limited to least of (a) $175 million, (b) 75% of the Borrower’s net
income for the trailing four quarter period or (c) the sum of (i) the quarterly
dividend of 6¢/common share described in Section 7.08(a)  above plus (ii)  the
growth in the basic share count related to the exercise of equity awards and the
vesting of restricted shares plus (iii) the growth in the dilutive effect of
equity awards and restricted shares on the diluted eps denominator times  the
average stock price for such four quarter period for which a Compliance
Certificate has been delivered pursuant to Section 6.02(b) ; and
 
(iv)          If the pro forma Total Leverage Ratio (after giving effect to the
proposed Restricted Payment) is greater than 2.0 to 1.0 and the Borrower does
not have an Investment Grade Debt Rating by at least one rating agency,
Restricted Payments shall be limited to the quarterly dividend of 6¢/common
share described in Section 7.08(a)  above;
 
provided, that (A) all Restricted Payments permitted pursuant to
Section 7.08(a) above shall be included in the calculation of the amounts
otherwise available under this Section; (B) Restricted Payments shall be
calculated on the basis of a trailing four quarter period (excluding all stock
repurchases completed in the 2008 calendar year); and (C) the pro
forma  calculations shall be made and provided to Administrative Agent at each
time a Restricted Payment is to be made and such calculation shall be made after
giving effect to the proposed Restricted Payment; and provided , further  that
notwithstanding the foregoing, the Borrower may pay dividends otherwise
permitted under this Section 7.08 , if at the time of declaration thereof, no
Default shall have occurred and then be continuing.
 
 
72

--------------------------------------------------------------------------------

 
 
7.09        Capital Markets Indebtedness.  The Borrower shall not, nor shall it
permit any Subsidiaries to, incur Indebtedness consisting of bonds or similar
securities in an aggregate principal amount of $150,000,000 or more in a single
transaction, or in a series of related transactions, except Indebtedness
incurred pursuant to a Permitted Note Issue.
 
ARTICLE VIII.
 EVENTS OF DEFAULT AND REMEDIES
 
8.01        Events of Default.  Any of the following shall constitute an Event
of Default:
 
(a)           Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03 , 6.05 , 6.11  or
6.12  or Article VII ; or
 
(c)           Other Defaults.  The Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after written notice thereof from the
Administrative Agent on behalf of any Lender; or
 
(d)           Representations and Warranties.  Any representation or warranty
made by Borrower herein, in any other Loan Document, or in any certificate or
other writing delivered by Borrower pursuant to any Loan Document shall be
incorrect in any material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) The Borrower or any Significant Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$100,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Significant Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Significant Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Borrower or such Subsidiary as a result thereof is greater than
$100,000,000; or
 
73

--------------------------------------------------------------------------------


 
 
(f)            Insolvency Proceedings, Etc.  The Borrower or any of its
Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process for the payment of money in an
aggregate amount in excess of $75,000,000 is issued or levied against all or any
of the property of any such Person and is not released, vacated or fully bonded
within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against the Borrower or any
Significant Subsidiary a final judgment or order for the payment of money in an
aggregate amount in excess of $75,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage in a material respect), such judgment remains unsatisfied and there is
a period of 30 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
 
(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000,000; or
 
 
74

--------------------------------------------------------------------------------

 
 
(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or the Borrower or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
 
(k)                                 Pledge Agreement.  The Pledge Agreement,
after delivery thereof pursuant to Section 6.13 and so long as the Pledge
Agreement is in effect, shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens expressly permitted by Section 7.01 ) on the Collateral consisting of the
equity of Domestic Subsidiaries purported to be covered thereby or a valid Lien
in all material respects (subject to Liens expressly permitted by Section 7.01 )
on the Collateral consisting of the equity of Foreign Subsidiaries purported to
be covered thereby.
 
8.02                       Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:
 
(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;
 
(b)                                declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
 
(c)                                 require that the Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);
and
 
(d)                                exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
 
75

--------------------------------------------------------------------------------

 
 
8.03                       Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02
), any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III ) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III ), ratably among them in proportion to the
amounts described in this clause Second  payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third  payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and Obligations then owing under
Secured Hedge Agreements, ratably among the Lenders, the L/C Issuer and the
Hedge Banks in proportion to the respective amounts described in this
clause  Fourth  held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth  above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank.  Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of  Article IX  hereof for itself and
its Affiliates as if a “Lender” party hereto.
 
76

--------------------------------------------------------------------------------


 
ARTICLE IX.
 ADMINISTRATIVE AGENT
9.01                       Appointment and Authority.
 
(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.
 
(b)                                The Administrative Agent shall also act as
the “collateral agent” under the Pledge Agreement, and each of the Lenders and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05  for purposes of holding or enforcing any lien on the Collateral
(or any portion thereof) granted under the Pledge Agreement, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this
Article IX  and Article XI  (including Section 11.04(c) , as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
 
9.02                       Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
9.03                       Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:
 
(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;
 
 
77

--------------------------------------------------------------------------------

 
 
(b)                                shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided  that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)                                 shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01  and 8.02 ) or (ii) in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Pledge
Agreement, (v) the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV  or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04                       Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
 
78

--------------------------------------------------------------------------------

 
 
9.05                       Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
9.06                       Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower at all times other than during the continuance of an Event of Default
(which consent shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided  that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04  shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
 
9.07                       Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
79

--------------------------------------------------------------------------------


 
9.08                       No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Syndication Agent, Co-Documentation
Agents, Joint Lead Arrangers or Joint Book Managers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
 
9.09                       Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
 
(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i)  and (j) , 2.09  and 10.04 ) allowed
in such judicial proceeding; and
 
(b)                                to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under
Sections 2.09  and 10.04 .
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
 
80

--------------------------------------------------------------------------------

 
 
9.10                       Collateral Matters.  Each of the Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Lien on any property granted to or held by the
Administrative Agent under the Pledge Agreement (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, (iii) in
accordance with Section 6.13  or (iv) if approved, authorized or ratified in
writing in accordance with Section 11.01 .
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property.  In each case as specified in this
Section 9.10 , the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Pledge Agreement in
accordance with the terms of the Loan Documents and this Section 9.10 .
 
9.11                    Secured Hedge Agreements. No Hedge Bank that obtains the
benefits of Section 8.03 or any Collateral by virtue of the provisions hereof or
the Pledge Agreement shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX  to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank.
 
ARTICLE X.
 MISCELLANEOUS
 
10.01                Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided , however , that no such
amendment, waiver or consent shall:
 
(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;
 
(b)                                extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02 )
without the written consent of such Lender;
 
 
81

--------------------------------------------------------------------------------

 
 
(c)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
 
(d)                                reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(v) of the second proviso to this Section 10.01 ) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided , however , that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate;
 
(e)                                 change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; or
 
(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
 
10.02                Notices; Effectiveness; Electronic Communication.
 
(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
 
 
82

--------------------------------------------------------------------------------

 
 
(i)                                    if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 ; and
 
(ii)                                 if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)                                Electronic Communications.  Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent,
provided  that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article II  if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided  that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided  that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “ Agent Parties ”) have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided , however , that in no event shall any Agent Party have any liability
to the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
83

--------------------------------------------------------------------------------


 
(d)                                Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier, telephone number or electronic mail address for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier, telephone number
or electronic mail address for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
 
(e)                                 Reliance by Administrative Agent, L/C Issuer
and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
10.03                No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.04                Expenses; Indemnity; Damage Waiver.
 
(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Syndication Agent and their Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the
Syndication Agent), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) during the occurrence and continuance of
an Event of Default, all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
84

--------------------------------------------------------------------------------


 
(b)                                Indemnification by the Borrower.  Subject to
the provisions of Sections 3.01 and 3.04 (which shall be controlling with
respect to the matters covered thereby), the Borrower shall indemnify the
Administrative Agent and the Syndication Agent (and any sub-agent of either
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “ Indemnitee ”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto;  provided  that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
(c)                                 Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent or the Syndication Agent (or any sub-agent or either
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent, the Syndication
Agent (or any such sub-agent), the L/C Issuer or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided  that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Syndication Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent, the
Syndication Agent (or any such sub-agent) or L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d) .
 
85

--------------------------------------------------------------------------------


 
(d)                                Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(e)                                 Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.
 
(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
10.05                Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
 
86

--------------------------------------------------------------------------------

 
 
10.06                Successors and Assigns.
 
(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)                                Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that
 
(i)                                    except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
 
(ii)                                 each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s Loans and
Commitments, except that this clause (ii) shall not apply to rights in respect
of Swing Line Loans;
 
(iii)                              any assignment of a Revolving Commitment must
be approved by the Borrower, unless an Event of Default shall have occurred and
be continuing, the Administrative Agent, the L/C Issuer and the Swing Line
Lender (each such consent not to be unreasonably withheld or delayed) unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee) and any
assignment of a Class A Term Loan must be approved by the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
(each such consent not to be unreasonably withheld or delayed) unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and
 
87

--------------------------------------------------------------------------------


 
(iv)                             the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01 , 3.04 , 3.05 , and 10.04  with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c)                                 Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “ Register ”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Borrower and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.
 
(d)                                Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant ”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided  that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) any such participation shall be of a
ratable percentage of all of such Lender’s Commitments and Loans and (v) to the
extent required under applicable Gaming Laws, each Participant must be
registered with, approved by, or not disapproved by (whichever may be required
under applicable Gaming Laws), all applicable Gaming Boards and may not be the
subject of a Lender Disqualification.
 
88

--------------------------------------------------------------------------------


 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided  that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01  that affects such Participant.  Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01 , 3.04  and 3.05  to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08  as though it were a Lender,
provided  such Participant agrees to be subject to Section 2.13  as though it
were a Lender.
 
(e)                                 Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01  or 3.04  than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant shall not be entitled to the benefits of
Section 3.01  unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01(e)  as though it were a Lender.
 
(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank;  provided  that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
 
(g)                                Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
 
89

--------------------------------------------------------------------------------

 
 
(h)                                Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender ”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC ”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided  that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii) .  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04 ), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Committed
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Committed Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.
 
10.07                Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, members, directors, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and agrees
to keep such Information confidential), (b) to the extent requested by any
Gaming Board or any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of the
information and agree to keep such Information confidential) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of the information and agree to keep such Information
confidential), (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower and such recipient reasonably believes
such disclosure was proper.
 
90

--------------------------------------------------------------------------------


 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided  that all Information may be shared by and among the Administrative
Agent, any Lender or the L/C Issuer whether or not such Information is
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
10.08                Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have.  Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided  that the failure to give such notice shall not affect
the validity of such setoff and application.
 
10.09                Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
 
91

--------------------------------------------------------------------------------


 
10.10                Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements (including,
without limitation, the Existing Credit Agreement) and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01 , this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
10.11                Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12                Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13                Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 , or if any Lender is a Defaulting Lender or
an Impacted Lender or the subject of a Lender Disqualification or is no longer
an Eligible Assignee under clause (B) of the definition thereof, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06 ), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided  that:
 
92

--------------------------------------------------------------------------------


 
(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);
 
(b)                                such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05 ) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
 
(c)                                 in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01 , such assignment will result in a reduction in such
compensation or payments thereafter; and
 
(d)                                such assignment does not conflict with
applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14                Governing Law; Jurisdiction; Etc.
 
(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)                                SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
93

--------------------------------------------------------------------------------


 
(c)                                 WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)                                SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 .  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15                Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16                USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act ”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.
 
10.17                Cooperation with Gaming Boards.  The Administrative Agent
and the Lenders agree to cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over the Borrower and its
Subsidiaries, including the provision of such documents and other information as
may be requested by any such Gaming Board relating to Borrower or any of its
Subsidiaries or to the Loan Documents.  The Borrower agrees to cooperate with
Governmental Authorities that have regulatory jurisdiction over the Lenders in
connection with this Agreement, including the provision of such documents and
other information as may be requested by any such Governmental Authority
relating to any Lender or this Agreement.
 
94

--------------------------------------------------------------------------------


 
10.18                Pledge Agreement Release.  Except as otherwise provided
herein, if the Pledge Agreement is in effect, no amendment, waiver or consent to
this Agreement or the Pledge Agreement shall release all or substantially all of
the Collateral in any transaction or series of transactions without the written
consent of each Lender.
 
10.19                No Fiduciary Duty.  The Administrative Agent, each Lender
and their Affiliates (collectively, solely for purposes of this paragraph, the “
Lenders ”), may have economic interests that conflict with those of the
Borrower, its stockholders and/or its affiliates.  The Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and Borrower, its stockholders or its affiliates, on
the other.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Borrower,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
 
95

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF,the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
INTERNATIONAL GAME TECHNOLOGY
         
By:
/s/ Patrick W. Cavanaugh
  Name: Patrick W. Cavanaugh   Title: Executive Vice President and Chief
Financial Officer

 
 
96

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, N.A.,
as Administrative Agent
         
By:
/s/ Deborah Fuetsch
  Name: Deborah Fuetsch   Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01


 
COMMITMENTS
AND PRO RATA SHARES
 
Revolving Credit Facility
 
 
Lender
 
Revolving
Commitment
   
Pro Rata Share
 
The Royal Bank of Scotland PLC
  $ 225,000,000       10.843373494 %
Bank of America, N.A.
  $ 195,000,000       9.397590361 %
Mizuho Corporate Bank, Ltd.
  $ 138,108,108       6.655812434 %
Wells Fargo Bank, N.A.
  $ 121,500,000       5.855421687 %
Wachovia Bank, National Association
  $ 103,500,000       4.987951807 %
KeyBank National Association
  $ 86,317,568       4.159882795 %
Sumitomo Mitsui Banking Corporation
  $ 86,317,568       4.159882795 %
Société Générale
  $ 85,000,000       4.096385542 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 75,000,000       3.614457831 %
Union Bank, N.A.
  $ 75,000,000       3.614457831 %
Morgan Stanley Bank, N.A.
  $ 75,000,000       3.614457831 %
The Bank of New York Mellon
  $ 75,000,000       3.614457831 %
BNP Paribas
  $ 69,054,054       3.327906217 %
U.S. Bank National Association
  $ 60,000,000       2.891566265 %
The Governor and Company of The Bank of Ireland
  $ 51,790,541       2.495929687 %
Comerica Bank
  $ 50,000,000       2.409638554 %
Deutsche Bank Trust Company Americas
  $ 50,000,000       2.409638554 %
William Street Commitment Corporation
  $ 50,000,000       2.409638554 %
UBS AG, Stamford Branch
  $ 50,000,000       2.409638554 %
JPMorgan Chase Bank, N.A.
  $ 45,000,000       2.168674699 %
HSH Nordbank
  $ 30,000,000       1.445783133 %
Merrill Lynch Bank USA
  $ 30,000,000       1.445783133 %
Goldman Sachs Bank USA
  $ 25,000,000       1.204819277 %
Toronto Dominion (New York) LLC
  $ 25,000,000       1.204819277 %
UniCredit S.p.A. – New York Branch
  $ 20,716,216       0.998371855 %
HSBC Bank USA, National Association
  $ 20,000,000       0.963855422 %
Bank Hapoalim B.M.
  $ 20,000,000       0.963855422 %
Commerzbank AG
  $ 20,000,000       0.963855422 %
First Commercial Bank New York Agency
  $ 17,263,514       0.831976578 %
E. Sun Commercial  Bank, Ltd., Los Angeles Branch
  $ 16,000,000       0.771084337 %
State Bank of India
  $ 15,000,000       0.722891566 %
Chang Hwa Commercial Bank, Ltd.
  $ 13,810,811       0.665581253 %
Bank of Taiwan, New York Agency
  $ 10,358,108       0.499185928 %
Mega International Commercial Bank Co., Ltd. New York Branch
  $ 10,358,108       0.499185928 %
Taipei Fubon Commercial Bank, New York Agency
  $ 10,000,000       0.481927711 %
The Chiba Bank, Ltd., New York Branch
  $ 10,000,000       0.481927711 %
Mega International Commercial Bank Co., Ltd. Los Angeles Branch
  $ 8,000,000       0.385542169 %
Hua Nan Commercial Bank, Ltd.
  $ 6,905,405       0.332790602 %
Total
  $ 2,075,000,000       100.000000000 %


 
 
 

--------------------------------------------------------------------------------

 

Class A Revolving Loan Facility


Class A Revolving Lender
 
Class A Revolving
Loan Commitment
   
Pro Rata Share
 
The Royal Bank of Scotland PLC
  $ 225,000,000       13.501350135 %
Bank of America, N.A.
  $ 195,000,000       11.701170117 %
Wells Fargo Bank, N.A.
  $ 121,500,000       7.290729073 %
Wachovia Bank, National Association
  $ 103,500,000       6.210621062 %
Mizuho Corporate Bank, Ltd.
  $ 100,000,000       6.000600060 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 75,000,000       4.500450045 %
Union Bank, N.A.
  $ 75,000,000       4.500450045 %
Morgan Stanley Bank, N.A.
  $ 75,000,000       4.500450045 %
KeyBank National Association
  $ 62,500,000       3.750375038 %
Sumitomo Mitsui Banking Corporation
  $ 62,500,000       3.750375038 %
BNP Paribas
  $ 60,000,000       3.600360036 %
U.S. Bank National Association
  $ 60,000,000       3.600360036 %
Comerica Bank
  $ 50,000,000       3.000300030 %
Deutsche Bank Trust Company Americas
  $ 50,000,000       3.000300030 %
William Street Commitment Corporation
  $ 50,000,000       3.000300030 %
UBS AG, Stamford Branch
  $ 50,000,000       3.000300030 %
The Governor and Company of The Bank of Ireland
  $ 37,500,000       2.250225023 %
Merrill Lynch Bank USA
  $ 30,000,000       1.800180018 %
Toronto Dominion (New York) LLC
  $ 25,000,000       1.500150015 %
Goldman Sachs Bank USA
  $ 25,000,000       1.500150015 %
UniCredit S.p.A. – New York Branch
  $ 20,000,000       1.200120012 %
HSBC Bank USA, National Association
  $ 20,000,000       1.200120012 %
E. Sun Commercial  Bank, Ltd., Los Angeles Branch
  $ 16,000,000       0.960096010 %
State Bank of India
  $ 15,000,000       0.900090009 %
First Commercial Bank New York Agency
  $ 12,500,000       0.750075008 %
Mega International Commercial Bank Co., Ltd. New York Branch
  $ 10,000,000       0.600060006 %
Chang Hwa Commercial Bank, Ltd.
  $ 10,000,000       0.600060006 %
Taipei Fubon Commercial Bank, New York Agency
  $ 10,000,000       0.600060006 %
Mega International Commercial Bank Co., Ltd. Los Angeles Branch
  $ 8,000,000       0.480048005 %
Bank of Taiwan, New York Agency
  $ 7,500,000       0.450045005 %
Hua Nan Commercial Bank, Ltd.
  $ 5,000,000       0.300030003 %
Total
  $ 1,666,500,000       100.000000000 %



 
 
 

--------------------------------------------------------------------------------

 
 
Class B Revolving Loan Facility


Class B Revolving Lender
 
Class B Revolving
Loan Commitment
   
Pro Rata Share
 
Société Générale
  $ 85,000,000       20.807833537 %
The Bank of New York Mellon
  $ 75,000,000       18.359853121 %
JPMorgan Chase Bank, N.A.
  $ 45,000,000       11.015911879 %
Mizuho Corporate Bank, Ltd.
  $ 38,108,108       9.328790208 %
HSH Nordbank
  $ 30,000,000       7.343941248 %
KeyBank National Association
  $ 23,817,568       5.830494002 %
Sumitomo Mitsui Banking Corporation
  $ 23,817,568       5.830494002 %
Commerzbank AG
  $ 20,000,000       4.895960832 %
Bank Hapoalim B.M.
  $ 20,000,000       4.895960832 %
The Governor and Company of The Bank of Ireland
  $ 14,290,541       3.498296450 %
The Chiba Bank, Ltd., New York Branch
  $ 10,000,000       2.447980416 %
BNP Paribas
  $ 9,054,054       2.216414688 %
First Commercial Bank New York Agency
  $ 4,763,514       1.166098898 %
Chang Hwa Commercial Bank, Ltd.
  $ 3,810,811       0.932879070 %
Bank of Taiwan, New York Agency
  $ 2,858,108       0.699659241 %
Hua Nan Commercial Bank, Ltd.
  $ 1,905,405       0.466439412 %
UniCredit S.p.A. – New York Branch
  $ 716,216       0.175328274 %
Mega International Commercial Bank Co., Ltd. New York Branch
  $ 358,108       0.087664137 %
Total
  $ 408,500,000       100.000000000 %


 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.03


 
EXISTING LETTERS OF CREDIT
 
 LOC #
 ORIGINA
 ISSUE DATE
 EXTENSION
TERMS
 DATE
EXPIRES
 ISSUED IN FAVOR OF
 AMOUNT
 S00037206
 7/13/2000
 Automatic
 7/15/2009
 South Dakota Commission on Gaming
 $2,800,000
 S00045630
 06/02/2002
 Automatic
 6/30/2009
 United States Fidelity
 $   100,000
 S00048353
 08/13/2003
 Automatic
 7/31/2009
 Multiple Insurance Groups
 $   826,667
 NZS550544
 08/08/2005
 Automatic
 6/30/2009
 Sentry Insurance
 $   380,000
         
 $4,106,667



 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.13
 
 
SIGNIFICANT SUBSIDIARIES
 
Domestic
Corporations
 
Authorized
Shares
 
Class
 
Par
Value
 
Shares Issued
 
Shareholders
                     
IGT
  20,000,000  
Common
  0.01   9,812,352  
International Game Technology



 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.01
 
 
EXISTING LIENS
 
None

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.02
 
 
EXISTING INDEBTEDNESS
 
None

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.02
 
 
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
 
 
BORROWER:
International Game Technology
9295 Prototype Drive
Reno, Nevada 89521
Attention:  Linda Rosenthal
Telephone: (775)-448-1938
Telecopier: (775) 448-0825
Electronic Mail: linda.rosenthal@IGT.com
Website Address:  www.IGT.com


 
ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Wells Fargo Bank, N.A.
201 Third Street, 8th Floor
Mail Code:  A0817-081
San Francisco, CA 94103
Attention: Agency Syndication Dept./Thomas Priftis
Telephone: (415) 477-5443
Telecopier: (415) 512-7059
Electronic Mail:  priftist@wellsfargo.com
Account No.:  4175-431438
Ref:  Syndic/WFBCorp/Intl Gaming Tech “IGT”
ABA# 1210-00248


Other Notices as Administrative Agent:
Wells Fargo Bank, N.A.
Agency Management
201 Third Street, 8th Floor
Mail Code: A0817-081
San Francisco, CA 94103
Attention:  Agency Syndication Dept./Ellen Einarsson
Telephone:  (415) 477-5271
Telecopier:  (415) 512-7059
Electronic Mail: ellen.einarsson@wellsfargo.com
 

--------------------------------------------------------------------------------


 
L/C ISSUER:
 
Wells Fargo Bank, N.A.
1 Front Street, 21st Floor
Mail Code: A0195-212
San Francisco, CA 94103
Attention: Socorro Lozana
Telephone: (415) 396-8308
Telecopier: (415) 284-9453
Electronic Mail: lozanos@wellsfargo.com


 
SWING LINE LENDER:
 
Wells Fargo Bank, N.A.
201 Third Street, 8th Floor
Mail Code:  A0817-081
San Francisco, CA 94103
Attention: Agency Syndication Dept. / Thomas Priftis
Telephone: (415) 477-5443
Telecopier: (415) 512-7059
Electronic Mail:  priftist@wellsfargo.com
Account No.:  4175-431438
Ref:  Syndic/WFBCorp/Intl Gaming Tech “IGT”
ABA# 1210-00248

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF COMMITTED LOAN/PAYDOWN NOTICE
 
 
Date:  ___________, _____
 
 
To:          Wells Fargo Bank, N.A., as Administrative Agent
 


Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 8, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among International Game
Technology, a Nevada corporation (the “Borrower”), the Lenders from time to time
party thereto, certain other parties thereto and Wells Fargo Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
 
The undersigned hereby requests (select one):
 
o A Borrowing of Committed Loans
o A conversion or continuation of Loans
o Paydown
 
On ________________________ (a Business Day).
In the amount of ___________________________.
Comprised of ______________________________.
[Type of Committed Loan requested]
For Eurodollar Rate Loans:  with an Interest Period of ______ months.
 
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01(a)/2.01(c) of the Agreement.
 
 
 
INTERNATIONAL GAME TECHNOLOGY
 
 
By: ____________________________________
Name: __________________________________
Title: ___________________________________
 

Form of Committed Loan Notice



 
A-1
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
 
FORM OF SWING LINE LOAN NOTICE
 
 
Date:  ___________, _____
 
 
To:
Wells Fargo Bank, N.A., as Swing Line Lender

 
Wells Fargo Bank, N.A., as Administrative Agent

 


Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 8, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among International Game
Technology, a Nevada corporation (the “Borrower”), the Lenders from time to time
party thereto, certain other parties and Wells Fargo Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
 
The undersigned hereby requests a Swing Line Loan:
 
On ___________________________ (a Business Day).
In the amount of $ ______________________.
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
 
 
INTERNATIONAL GAME TECHNOLOGY


 
By: _________________________________
Name: _______________________________
Title: ________________________________
 

Form of Swing Line Loan Notice



 
B-1
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
 
FORM OF REVOLVING NOTE`
 
 
June __, 2009
 
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to the Borrower
under that certain Second Amended and Restated Credit Agreement, dated as of
June 8, 2009 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”, the terms defined therein being
used herein as therein defined), among the Borrower, the Lenders from time to
time party thereto, certain other parties and Wells Fargo Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Note shall become, or may be
declared to be, immediately due and payable all as provided in the
Agreement.  Revolving Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Revolving Note and
endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.
 

Form of Revolving Note



 
C-1-1
 

 
 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
 
INTERNATIONAL GAME TECHNOLOGY

 
By: ________________________________
Name: ______________________________
Title: _______________________________  
 

Form of Revolving Note



 
C-1-2
 

 
 
 

--------------------------------------------------------------------------------

 

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance This
Date
Notation
Made By
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________

 


Form of Revolving Note



 
C-1-3
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
 
FORM OF SWING LINE NOTE
 
 
June __, 2009
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
WELLS FARGO BANK, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Second Amended and Restated
Credit Agreement, dated as of June 8, 2009 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”, the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, certain other
parties and Wells Fargo Bank, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Swing Line Lender in Dollars in immediately available funds.  If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.
 
This Swing Line Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Swing Line Note shall become, or may
be declared to be, immediately due and payable all as provided in the
Agreement.  Swing Line Loans made by the Swing Line Lender shall be evidenced by
one or more loan accounts or records maintained by the Swing Line Lender in the
ordinary course of business. The Swing Line Lender may also attach schedules to
this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.
 

Form of Swing Line Note



 
C-2-1
 

 
 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK
 
 
INTERNATIONAL GAME TECHNOLOGY


 
By: ________________________________
Name: ______________________________
Title:
_______________________________                                                                         
 

 
Form of Swing Line Note



 
C-2-2
 

 
 

--------------------------------------------------------------------------------

 

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal
or Interest
Paid This
Date
Outstanding
Principal
Balance This
Date
Notation
Made By
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________

 


Form of Swing Line Note



 
C-2-3
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-3
 
 
FORM OF CLASS A TERM NOTE
 


December 19, 2010


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Class A Term Loan from time to time made by the Lender to the Borrower
under that certain Second Amended and Restated Credit Agreement, dated as of
June 8, 2009 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”, the terms defined therein being
used herein as therein defined), among the Borrower, the Lenders from time to
time party thereto, certain other parties and Wells Fargo Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Class A Term Loan from the date of such Class A Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Class A Term Note is one of the Class A Term Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Class A Term Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Class A Term Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business.  The Lender may also attach schedules to this Class A Term Note and
endorse thereon the date, amount and maturity of its Class A Term Loans and
payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Class A Term Note.
 

Form of Class A Term Note



 
C-3-1
 

 
 

--------------------------------------------------------------------------------

 

THIS CLASS A TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
 
 
INTERNATIONAL GAME TECHNOLOGY
 


By: ________________________________
Name: ______________________________
Title: _______________________________  
 

Form of Class A Term Note



 
C-3-2
 

 
 
 

--------------------------------------------------------------------------------

 

CLASS A TERM LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan
Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance This
Date
Notation
Made By
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________
________
_________
_________
_________
_________
_________
________

 
 
Form of Class A Term Note


 
C-3-3
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
 
FORM OF COMPLIANCE CERTIFICATE
 
 
Financial Statement Date: _________ , _____
 
 
To:           Wells Fargo Bank, N.A., as Administrative Agent
 


Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 8, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among International Game
Technology, a Nevada corporation (the “Borrower”), the Lenders from time to time
party thereto, certain other parties and Wells Fargo Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by the attached
financial statements.
 
3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and


Form of Compliance Certificate



 
D-1
 

 
 
 

--------------------------------------------------------------------------------

 
 
[select one:]
 
[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]
 
--or--
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
4.           The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of the
Borrower that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
 
5.           The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of _____________, _______.
 
 


INTERNATIONAL GAME TECHNOLOGY
 


By: ________________________________
Name: ______________________________
Title: _______________________________  
 

Form of Compliance Certificate



 
D-2
 

 
 
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
 

I. Section 7.07(a) – Interest Coverage Ratio.   Adjusted Consolidated EBITDA for
four consecutive fiscal quarters ending on above date (“Subject Period”):  
1.
Consolidated net income for Subject Period:
$_______
 
2.
plus Consolidated Interest Expense for Subject Period:
$_______
 
3.
plus provision for income taxes for Subject Period:
$_______
 
4.
plus depreciation expenses for Subject Period:
$_______
 
5.
plus amortization expenses for Subject Period:
$_______
 
6.
plus non-cash stock-based compensation expenses for Subject Period:
$_______
 
7.
plus non-cash extraordinary losses:
$_______
 
8.
plus non-cash non-recurring items:
$_______
 
9.
plus any losses arising in connection with the early retirement of Indebtedness:
$_______
 
10.
minus extraordinary gains from sales, exchanges and other dispositions not in
the ordinary course of business and other non-recurring items for the Subject
Period:
$_______
 
11.
plus extraordinary losses from sales, exchanges and other dispositions not in
the ordinary course of business and other non-recurring items for the Subject
Period:
$_______
 
12.
minus interest income for the Subject Period:
$_______
 
13.
Consolidated EBITDA (Sum of Lines 1 through 12):
$_______
 
14.
Adjustments to Consolidated EBITDA approved by Administrative Agent [Describe]:
$_______
 
15.
Adjusted Consolidated EBITDA (Line 13 as adjusted by Line 14):
$_______
 
16.
Consolidated Interest Expense for the Subject Period:
$_______
 
17.
minus interest paid or accrued in respect of Jackpot Liabilities for the Subject
Period:
$_______
 
18.
minus all non-cash interest expense, including the amortization of debt issuance
costs and closing fees, and, in addition, all interest expense that is not
actually paid in cash in respect of the 2006 Convertible Notes, the 2009
Convertible Notes or any other outstanding convertible notes or convertible
securities, including any non-cash interest expense arising under APB 14-1 in
respect of any such convertible notes or convertible securities for the Subject
Period:
$_______
 
19.
Interest Expense for purposes of Interest Coverage Ratio (Sum of Line 16 through
18):
$_______
           
Consolidated Interest Coverage Ratio (Line 15 ¸ Line 19): _______ to 1.00
Minimum required: 3.00 to 1.00
 

 
  
Form of Compliance Certificate



 
D-3
 

 
 
 

--------------------------------------------------------------------------------

 
 
II.                       Section 7.07 (b) – Total Leverage Ratio.
           Consolidated Total Debt at Statement Date:
1.
All obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments excluding, in
the case of any convertible notes or other convertible securities, obligations
relating to the Equity Interests evidenced thereby at Statement Date:
$_______
2.
plus all direct or contingent obligations of such person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments at Statement Date:
$_______
3.
plus Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such person or is limited in
recourse excluding, in the case of any convertible notes or other convertible
securities, obligations relating to the Equity Interests evidenced thereby at
Statement Date:
$_______
4.
plus capital leases at Statement Date:
$_______
5.
plus all Guarantees of such person in respect of any of the foregoing at
Statement Date:
$_______
6.
minus exclusion of up to an aggregate amount of $400,000,000 of contingent
obligations described in clause 2 and Guarantees of Indebtedness described in
clause 5, made by the Borrower or any of its Subsidiaries, except for any such
contingent obligations or Guarantees of Indebtedness that Borrower or any of its
Subsidiaries is required to reflect as a liability on the Borrower’s financial
statements at the end of each quarter pursuant to GAAP because they are due and
payable or an event of default under such Indebtedness has occurred and is
continuing:
$_______
7.
plus Jackpot Liabilities to the extent that the Borrower or any of its
Subsidiaries have not segregated funds for the payment thereof:
$_______
8.
Consolidated Total Debt (Sum of Lines 1 through 7) as of Statement Date:
$_______
9.
Adjusted Consolidated EBITDA for Subject Period (Line 15 from Section I above):
$_______
10.
Total Leverage Ratio (Line 8 ¸ Line 9): ______ to 1.00
 

                Maximum permitted:
 
Fiscal Quarter Ending
Maximum Total Leverage Ratio
March 31, 2009 – March 31, 2010
3.75 to 1.00
June 30, 2010 – March 31, 2011
3.50 to 1.00
June 30, 2011 and thereafter
3.25 to 1.00

 


Form of Compliance Certificate



 
D-4
 

 
 
 

--------------------------------------------------------------------------------

 
 
III.                      Debt to Total Capitalization Ratio
1.
Consolidated Total Debt at Statement Date (Line 8 from Section II above):
$_______
 
Total Capitalization at Statement Date:
 
2.
Consolidated Total Debt at Statement Date:
$_______
3.
plus Borrower’s shareholders’ equity, in accordance with GAAP at Statement Date:
$_______
4.
Total Capitalization (Lines 2 + 3)
$_______
 
5.
 
Debt to Total Capitalization Ratio (Line 1 ¸ Line 4): ______ to 1.00
 

 
 
Form of Compliance Certificate



 
D-5
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
 
ASSIGNMENT AND ASSUMPTION
 
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
Assignor:
______________________________

 
Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]]

 
Borrower:
International Game Technology

 
Administrative Agent:
Wells Fargo Bank, N.A., as the administrative agent under the Credit Agreement

 
Credit Agreement:
Second Amended and Restated Credit Agreement, dated as of June 8, 2009, among
International Game Technology, the Lenders from time to time party thereto,
certain other parties and Wells Fargo Bank, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender



Form of Assignment and Assumption


 
E-1
 

 
 
 

--------------------------------------------------------------------------------

 
 
Assigned Interest:
Facility Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders*
Amount of
Commitment/Loans
Assigned*
Percentage
Assigned of
Commitment/Loans1
CUSIP Number
         
Revolving Loans
$________________
$________________
______________%
 
Class A Term Loans
$________________
$________________
______________%
 
_____________
$________________
$________________
______________%
 



[Trade Date:
__________________]2

 
Effective Date:
__________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 
 
 



--------------------------------------------------------------------------------

 
1           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
 
2           To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

Form of Assignment and Assumption


 
E-2
 

 
 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]

 
 
By: _______________________________
Title:
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
By: _______________________________
Title:
 
Consented to and Accepted:
 
WELLS FARGO BANK, N.A., as
  Administrative Agent
 
By: _____________________________
Title:
 
 
INTERNATIONAL GAME TECHNOLOGY
 
 
By: _____________________________
Title:
 

Form of Assignment and Assumption


 
E-3
 

 
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
 
INTERNATIONAL GAME TECHNOLOGY
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.             Representations and Warranties.
 
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 

Form of Assignment and Assumption


 
E-4
 

 
 
 

--------------------------------------------------------------------------------

 
 
2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 

Form of Assignment and Assumption


 
E-5
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F

 
OPINION MATTERS
 
 
The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:
 
·      Section 5.01(a), (b) and (c)
 
·      Section 5.02
 
·      Section 5.03
 
·      Section 5.04
 
·      Section 5.06
 
·      Section 5.14(b)
 

Opinion Matters


 
F-1
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


 
PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of
[_________,____], is entered into by and between INTERNATIONAL GAME TECHNOLOGY,
a Nevada corporation (“Pledgor”), and WELLS FARGO BANK, N.A., as agent for the
Secured Parties (in such capacity, together with any successor administrative
agent, the “Pledgee”), WELLS FARGO BANK, N.A. as administrative agent under the
Credit Agreement (in such capacity, together with any successor administrative
agent, the “Credit Agreement Representative”), Wells Fargo Bank, N.A. as trustee
under the 2009 Indenture (in such capacity, together with any successor trustee,
the “Note Representative”), and each other REPRESENTATIVE from time to time
party hereto, in light of the following facts:
 
RECITALS
 
WHEREAS, the Credit Agreement Representative, the financial institutions from
time to time party thereto (the “Lenders”), certain other agents and Pledgor are
party to that certain Second Amended and Restated Credit Agreement, dated as of
June 8, 2009 (as amended, supplemented, restated, or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have
provided certain financial accommodations to Pledgor.
 
WHEREAS, Pledgor may from time to time enter, or may from time to time have
entered, into one or more interest rate Swap Contracts with one or more Hedge
Banks at the time such Swap Contracts are entered into (collectively, the
“Secured Hedge Agreements”).
 
WHEREAS, Pledgor has issued the 2009 Convertible Notes pursuant to that certain
Indenture, dated as of May 11, 2009 (as amended, supplemented, restated, or
otherwise modified from time to time, the “2009 Indenture”) by and between
Pledgor and the Note Representative.
 
WHEREAS, pursuant to any Additional Secured Agreements, the Pledgor has or may
incur Additional Obligations.
 
WHEREAS, Pledgor owns one hundred percent (100%) of all the issued and
outstanding Equity Interests of (i) each of its direct, wholly-owned Domestic
Subsidiaries (the “Domestic Pledged Companies”) and (ii) each of its direct,
wholly-owned Foreign Subsidiaries (the “Foreign Pledged Companies” and together
with the Domestic Pledged Companies, the “Pledged Companies”).
 
WHEREAS, the Credit Agreement requires that Pledgor execute and deliver this
Agreement if the Debt Rating is reduced below the level specified in Section
6.13 of the Credit Agreement, and the 2009 Indenture and the applicable
Additional Secured Agreements require that Pledgor grant to the Note
Representative and the applicable Additional Representatives an equal and
ratable lien on the assets of Pledgor and its Subsidiaries that are subject to
any Liens granted pursuant to the Credit Agreement.


Form of Pledge and Security Agreement


 
G-1
 

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, as the Debt Rating is reduced below the level specified in Section 6.13
of the Credit Agreement, the Pledgor is required to execute and deliver this
Agreement to the Pledgee for the benefit of the Secured Parties.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing facts the parties hereto agree
as follows (initially capitalized terms used herein without definition shall
have the meanings given in the Credit Agreement):
 
1. Definitions.
 
“2009 Convertible Notes” means the Pledgor’s 3.25% convertible notes due 2014
issued pursuant to the 2009 Indenture and in the original aggregate principal
amount of $850,000,000.
 
“2009 Indenture” has the meaning specified in the Recitals hereto.
 
“Additional Representative” means, with respect to any Series of Additional
Obligations or Additional Secured Parties, the Representative named for such
Series in the applicable Additional Secured Party Consent.
 
“Additional Obligations” means the due and punctual payment by Pledgor of all
advances to, and debts, liabilities, obligations, covenants and duties of,
Pledgor arising under any Additional Secured Agreement or otherwise with respect
to any loan, letter of credit or note, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against Pledgor or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that such obligations shall only constitute
“Additional Obligations” to the extent designated as such pursuant to and in
accordance with paragraph 25 of this Agreement.
 
“Additional Secured Agreement” means any indenture, credit agreement or other
agreement, notes, guarantees, registration rights agreements or other similar
agreements issued in connection with or relating to the Additional Obligations;
provided that in each case, the obligations thereunder have been designated as
Additional Obligations pursuant to and in accordance with paragraph 25 of this
Agreement.
 
“Additional Secured Parties” means the holders of any Additional Obligations and
any Representative with respect thereto.
 
“Additional Secured Party Consent” shall mean a consent in the form of Exhibit
II hereto.
 
“Credit Agreement Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, Pledgor arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Secured Hedge Agreement,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against
Pledgor or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.


Form of Pledge and Security Agreement


 
G-2
 

 
 

--------------------------------------------------------------------------------

 
 
“Credit Agreement Secured Parties” means (a) the Lenders, (b) the Credit
Agreement Representative, (c) the L/C Issuer, (d) each counterparty to any
Secured Hedge Agreement, (e) each counterparty to any secured cash management or
similar obligation entered into with a Lender or an Affiliate of a Lender, (f)
the beneficiaries of each indemnification obligation undertaken by any Lender
under any Loan Document and (g) the successors and permitted assigns of each of
the foregoing.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Event of Default” means the occurrence and continuation of any “Event of
Default” as defined in the Credit Agreement, the 2009 Indenture or any other
Secured Agreement.
 
“Note Obligations” means all debts, liabilities, obligations, covenants and
duties of, Pledgor arising under the 2009 Convertible Notes and the 2009
Indenture, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
Pledgor or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
 
“Note Secured Parties” means the Note Representative and the holders of any Note
Obligations.
 
“Representative” means (i) in the case of any Credit Agreement Obligations or
the Credit Agreement Secured Parties, the Credit Agreement Representative, (ii)
in the case of the Note Obligations or the Note Secured Parties, the Note
Representative and (iii) in the case of any Additional Obligations or the
Additional Secured Parties that become subject to this Agreement, the applicable
Additional Representative.
 
“Secured Agreements” means (i) the Credit Agreement, each Loan Document, each
Secured Hedge Agreement, (ii) the 2009 Indenture and each 2009 Convertible Note
and any related guarantees and (iii) each Additional Secured Agreement.
 
“Secured Parties” means (i) the Pledgee, (ii) the Credit Agreement Secured
Parties, (iii) the Note Secured Parties and (iv) each Series of Additional
Secured Parties.
 
“Secured Obligations” means (i) the Credit Agreement Obligations, (ii) the Note
Obligations and (iii) each Series of Additional Obligations.


Form of Pledge and Security Agreement


 
G-3
 

 
 

--------------------------------------------------------------------------------

 
 
“Series” means (i) with respect to the Secured Parties, each of (1) the Credit
Agreement Secured Parties (in their capacities as such), (2) the Note Secured
Parties (in their capacities as such) and (3) the Additional Secured Parties
that become subject to this Agreement that are represented by a common
Representative (in its capacity as such for such Additional Secured Parties) and
(ii) with respect to any Secured Obligations, each of (1) the Credit Agreement
Obligations, (2) the Note Obligations and (3) the Additional Obligations
incurred pursuant to any Additional Secured Agreement, which pursuant to an
Additional Secured Party Consent, are to be represented hereunder by a common
Representative (in its capacity as such for such Additional Obligations).
 
2. Pledge of Securities.
 
(a) As security for the payment or performance, as the case may be, in full of
its Secured Obligations, Pledgor hereby assigns and pledges a continuing
security interest to the Pledgee, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Pledgee, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of Pledgor’s right, title and interest in
(i) 100% of the Equity Interests of any Domestic Pledged Company, including
those owned by Pledgor on the date hereof and described in Part A of Schedule I,
and (ii) 66% of the Equity Interests of any Foreign Pledged Company, including
those owned by Pledgor on the date hereof and described in Part B of Schedule I,
(collectively, the “Collateral”).
 
(b) (i) Pledgor automatically authorizes Pledgee, for the ratable benefit of the
Secured Parties, and its agents and attorneys to file any and all UCC financing
statements and amendments thereto in all jurisdictions that Pledgee may deem
necessary or reasonably desirable to perfect or evidence the security interest
in the Collateral granted hereunder and (ii) Pledgor shall forthwith deliver to
Pledgee, for the ratable benefit of the Secured Parties, (A) certificates
representing the Collateral together with undated stock powers in form and
substance satisfactory to Pledgee duly executed in blank, with signatures
guaranteed, regarding the Collateral, (B) requested information listing all
effective financing statements filed in the jurisdictions referred to in clause
(b)(i) above together with copies of such financing statements and (C) evidence
of the completion of all other actions, recordings and filings of or with
respect to this Agreement that Pledgee may deem necessary or reasonably
desirable in order to perfect its security interest created herein.
 
3. Representations and Warranties.  Pledgor represents and warrants that:  (a)
all of the shares of stock described in paragraph 2(a) hereinabove are fully
paid, non-assessable and validly issued in all material respects; (b) the
Collateral was not issued in violation of any person’s or entity’s preemptive
rights; (c) Pledgor has full corporate power to convey the Collateral; and (d)
the Collateral is free and clear of any security interests or liens other than
those in favor of Pledgee granted hereunder and other than security interests or
liens permitted by the Credit Agreement.


Form of Pledge and Security Agreement


 
G-4
 

 
 

--------------------------------------------------------------------------------

 
 
4. Further Assurances.  Pledgor covenants and agrees that:  (a) it will execute
and deliver, or cause to be executed and delivered, all such other stock powers,
proxies, instruments and documents as Pledgee may reasonably request from time
to time in order to carry out the provisions and purposes hereof, (b) it will
take all such other action, as Pledgee may reasonably request from time to time
in order to carry out the provisions and purposes hereof; and (c) the Collateral
will remain free and clear of all security interests and liens throughout the
term hereof other than those in favor of Pledgee granted hereunder or as
otherwise permitted pursuant to the Credit Agreement.  For purposes of defining
security interest perfection, Pledgor further agrees that any Collateral which
is in transit to Pledgee shall be deemed to be in Pledgee’s possession.  Pledgor
further agrees that it will, upon obtaining additional Equity Interests in which
a security interest is granted under paragraph 2 of this Agreement, promptly
deliver to Pledgee a Pledge Amendment, duly executed by Pledgor, in
substantially the form of Exhibit I to this Agreement (a “Pledge Amendment”), in
respect of such additional Equity Interests; provided that the failure of
Pledgor to execute a Pledge Amendment with respect to any additional Equity
Interests in which a security interest is granted under paragraph 2 of this
Agreement shall not impair the security interest of Pledgee or the other Secured
Parties therein or otherwise adversely affect the rights and remedies of Pledgee
or the other Secured Parties hereunder with respect thereto.
 
5. Warrants and Rights.  If during the term of this Agreement, subscription
warrants or any other rights or options shall be issued in connection with the
Collateral, such warrants, rights and options shall be promptly assigned by
Pledgor to the Pledgee to be held under the terms of this Agreement in the same
manner as the Collateral originally pledged hereunder.
 
6. Voting Rights.  During the term of this Agreement, so long as there shall not
occur and be continuing any Event of Default, Pledgor shall have the right to
vote the Collateral on all corporate questions for all purposes not inconsistent
with the terms of this Agreement.  Upon the occurrence and during the
continuance of an Event of Default, Pledgee, for the ratable benefit of the
Secured Parties, shall thereafter have, at its discretion, the option to
exercise all voting powers and other corporate rights pertaining to the
Collateral; provided that prior to exercising its rights hereunder, the Pledgee
shall give notice to Pledgor.  Pledgee may, for the ratable benefit of the
Secured Parties, upon or at any time after the occurrence and during the
continuance of an Event of Default, at its option, transfer or register the
Collateral or any part thereof into its own or its nominee’s name.
 
7. Stock Adjustments and Dividends.  If during the term of this Agreement, any
stock dividend, reclassification, readjustment or other change is declared or
made in the capital structure of any Pledged Company or any option included
within the Collateral is exercised, or both, all new, substituted and additional
shares, or other securities, issued to Pledgor by reason of any such change or
exercise shall be delivered to and held by Pledgee, for the ratable benefit of
the Secured Parties, under the terms of this Agreement in the same manner as the
Collateral originally pledged hereunder.  During the term of this Agreement and
so long as there shall not have occurred and be continuing an Event of Default,
Pledgor shall have the right to receive any dividend or other distribution made
on account of the Collateral; provided, however, that upon the occurrence and
during the continuance of an Event of Default and after notice by the Pledgee to
Pledgor of the Pledgee’s intention to exercise its rights hereunder, Pledgor
shall immediately deliver all dividends or other distributions to Pledgee in the
same form received and in the same manner as the Collateral pledged
hereunder.  After all Events of Default have been cured or waived, Pledgee shall
promptly release to Pledgor all dividends, interest, principal or other
distributions that Pledgor would otherwise be permitted to retain pursuant to
the terms of this paragraph.


Form of Pledge and Security Agreement


 
G-5
 

 
 

--------------------------------------------------------------------------------

 
 
8. Standard of Care.  The powers conferred on Pledgee hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers.  Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, Pledgee shall have no duty as to any
Collateral, it being understood that Pledgee shall have no responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
Pledgee has or is deemed to have knowledge of such matters, (b) taking any
necessary steps (other than steps taken in accordance with the standard of care
set forth above to maintain possession of the Collateral) to preserve rights
against any prior parties or any other rights pertaining to any Collateral, (c)
taking any necessary steps to collect or realize upon the Secured Obligations or
any guarantee therefor, or any part thereof, or any of the Collateral, or (d)
initiating any action to protect the Collateral against the possibility of a
decline in market value.  Pledgee shall be deemed to have exercised reasonable
care in the custody and preservation of Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which Pledgee
accords its own property consisting of negotiable securities.
 
9. Remedies upon Default.  In addition to the other remedies provided for herein
or otherwise available to it, upon the occurrence and during the continuation of
an Event of Default:
 
(a) Pledgee may (i) exercise in respect to the Collateral, any one or more of
the rights and remedies available under the New York Uniform Commercial Code and
other applicable law; and (ii) sell or otherwise assign, give an option or
options to purchase or dispose of and deliver the Collateral (or contract to do
so), or any part thereof, in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or at any of Pledgee’s offices or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash, on credit or for future delivery without
assumption of any credit risk, free of any claim or right of whatsoever kind
(including any right or equity of redemption) of Pledgor, which claim, right and
equity are hereby expressly waived and released.  Pledgee or any Representative
shall have the right to the extent permitted by applicable law, upon any such
sale or sales, public or private, to purchase the whole or any part of the
Collateral so sold; provided, however, Pledgor shall not receive any net
proceeds, if any, of any such credit sale or future delivery until cash proceeds
are actually received by Pledgee (which cash proceeds shall be applied in
accordance with paragraph 10 of this Agreement).  In case of any sale of all or
any part of the Collateral on credit or for future delivery, the Collateral so
sold may be retained by Pledgee until the selling price is paid by the purchaser
thereof, but Pledgee shall incur no liability in case of the failure of such
purchaser to pay for the Collateral so sold and, in case of such failure, the
Collateral may again be sold as herein provided.
 
(b) Any notice required to be given by Pledgee of a sale of the Collateral, or
any part thereof, or of any other intended action by Pledgee, which occurs not
less than ten (10) days prior to such proposed action, shall constitute
commercially reasonable and fair notice to Pledgor thereof.  No notification
need be given to Pledgor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.


Form of Pledge and Security Agreement


 
G-6
 

 
 

--------------------------------------------------------------------------------

 
 
(c) Pledgee shall not be obligated to make any sale or other disposition of the
Collateral, or any part thereof unless the terms thereof shall, in its sole
discretion, be satisfactory to it.  Pledgee may, if deemed reasonable, postpone
or adjourn the sale of any of the Collateral, or any part thereof, from time to
time by an announcement at the time and place of such sale or by announcement at
the time and place of such postponed or adjourned sale, without being required
to give a new notice of sale.  Pledgor agrees that Pledgee has no obligation to
preserve rights against prior parties to the Collateral.
 
(d) Pledgor acknowledges and agrees that Pledgee may comply with limitations or
restrictions in connection with any sale of the Collateral in order to avoid any
violation of applicable law or in order to obtain any required approval of the
sale or of the purchase thereof by any governmental regulatory authority or
official and, without limiting the generality of the foregoing, Pledgor
acknowledges and agrees that Pledgee may be unable to effect a public sale of
any or all of the Collateral by reason of certain prohibitions contained in the
federal securities laws and applicable state securities laws, but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof.  Pledgor acknowledges and agrees that any such
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale.  Notwithstanding any such circumstances,
Pledgor acknowledges and agrees that such compliance shall not result in any
such private sale for such reason alone being deemed to have been made in a
commercially unreasonable manner.  Pledgee shall not be liable or accountable to
Pledgor for any discount allowed by reason of the fact that the Collateral is
sold in compliance with any such limitation or restriction.  Pledgee shall not
be under any obligation to delay a sale of any of the Collateral for the period
of time necessary to permit the issuer of such securities to register such
securities for public sale under the federal securities laws, or under
applicable state securities laws, even if the issuer desires, requests or would
agree to do so.
 
10. Application of Proceeds.  The Pledgee shall promptly apply the proceeds,
moneys or balances of any collection or sale of Collateral, as well as any
Collateral consisting of cash, as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Pledgee and each
Representative in connection with such collection or sale or otherwise in
connection with this Agreement, any Secured Agreement or any of the Secured
Obligations, including without limitation all court costs and the fees and
expenses of agents and legal counsel for the Pledgee and each Representative,
the repayment of all advances made by the Pledgee and each Representative
hereunder or under any Secured Agreement on behalf of Pledgor, any other costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Secured Agreement, and all other fees, indemnities
and other amounts owing or reimbursable to the Pledgee and each Representative
under any Secured Agreement in its capacity as such;


Form of Pledge and Security Agreement


 
G-7
 

 
 

--------------------------------------------------------------------------------

 
 
SECOND, to the payment in full of the other Secured Obligations then due and
payable, the amounts so applied to be distributed to the Representative of each
Series of Secured Obligations pro rata in accordance with the respective amounts
of the Secured Obligations of each such Series owed on the date of any such
distribution;
 
THIRD, to Pledgor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct;
 
The Pledgee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement.  Upon any
sale of Collateral by the Pledgee (including pursuant to a power of sale granted
by statute or under a judicial proceeding), the receipt of the purchase money by
the Pledgee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Pledgee or such officer or be answerable in any
way for the misapplication thereof.
 
Notwithstanding the foregoing, Credit Agreement Obligations arising under
Secured Hedge Agreements shall be excluded from the application described above
if the Credit Agreement Representative has not received written notice thereof,
together with such supporting documentation as the Credit Agreement
Representative may request, from the applicable Hedge Banks.
 
The Credit Agreement Representative shall have given notice contemplated by the
preceding sentence to each Hedge Bank not a party to the Credit Agreement, and
such Hedge Bank shall be deemed to have acknowledged and accepted the
appointment of the Pledgee as its agent under this Agreement pursuant to the
terms of Article IX of the Credit Agreement for itself and its Affiliates as if
a “Lender” party thereto.
 
11. Intercreditor Matters
 
(a) Priority of Claims.
 
(i)           Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Secured Obligations granted
on the Collateral and notwithstanding any provision of the Uniform Commercial
Code, or any other applicable law or the Secured Agreements or any defect or
deficiencies in the Liens securing the Secured Obligations or any other
circumstance whatsoever (but, in each case, subject to paragraph 10 of this
Agreement), each Secured Party hereby agrees that the Liens securing the Secured
Obligations on the Collateral shall be of equal priority.
 
(ii)           It is acknowledged that Secured Obligations of any Secured Party
may, subject to the limitations set forth in the then extant Secured Agreements,
be increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in paragraph 10 or paragraph
11(a) of this Agreement or the other provisions of this Agreement defining the
relative rights of such Secured Parties.


Form of Pledge and Security Agreement


 
G-8
 

 
 

--------------------------------------------------------------------------------

 
 
(b) Actions With Respect To Collateral.
 
(i)           The Secured Parties, through their respective Representatives and
as a condition of accepting the benefits of the security interests granted
herein, agree that no Secured Party or Representative may commence any judicial
or nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Collateral as
a secured party, whether under this Agreement, applicable law or otherwise, it
being agreed that only the Pledgee, in accordance with this Agreement, shall be
entitled to take any such actions or exercise any such remedies with respect to
Collateral.
 
(ii)           Following the occurrence and during the continuation of an Event
of Default under a Secured Agreement, the Representative for the Secured
Obligations under such Secured Agreement may deliver to the Pledgee and each
other Representative a notice specifying the Event of Default and instructing
the Pledgee to take enforcement actions (such notice, an “Enforcement
Notice”).  Subject to paragraph 14(d) of this Agreement, following the receipt
of (and prior to the rescission of) an Enforcement Notice from any
Representative, the Pledgee shall take such actions and exercise such
discretionary rights and remedies as are expressly contemplated hereby as
directed in writing by such Representative.  Prior to the receipt of an
Enforcement Notice, the Pledgee may take, but shall be under no obligation to
take, any and all discretionary actions expressly contemplated hereby.
 
(iii)           Each of the Representatives agrees that it will not accept any
Lien on any Collateral to secure any Secured Obligations (other than funds
deposited for the discharge or defeasance of any Secured Agreement) other than
pursuant to this Agreement, and upon executing this Agreement (or any Additional
Secured Party Consent), each Representative and the Secured Parties for which it
is acting hereunder agree to be bound by the provisions of this Agreement
applicable to it.
 
(iv)           Each of the Secured Parties agrees that (i) it will not (and
hereby waives any right to) contest or support any other person in contesting,
in any proceeding (including any proceeding under any Debtor Relief Law), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Pledgee or any
Representative to enforce this Agreement and that (ii) if, notwithstanding
clause (i), such Secured Party shall obtain possession of any Collateral or
shall realize any proceeds or payment in respect of any such Collateral,
pursuant to this Agreement or by the exercise of any rights available to it
under applicable law or in any proceeding under any Debtor Relief Law or through
any other exercise of remedies at any time prior to the discharge of such
Secured Obligations, then it shall hold such Collateral, proceeds or payment in
trust for the other Secured Parties and promptly transfer such Collateral,
proceeds or payment, as the case may be, to the Pledgee, to be distributed in
accordance with the provisions of paragraph 10 of this Agreement.


Form of Pledge and Security Agreement


 
G-9
 

 
 

--------------------------------------------------------------------------------

 
 
(c) Pledgee as Gratuitous Bailee for Perfection.
 
(i)           The Pledgee agrees to hold any “possessory collateral” as defined
in the UCC (“Possessory Collateral”) in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each other Secured Party and any assignee solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant to this Agreement, in each case, subject to the terms and conditions of
this paragraph 11. Pending delivery to the Pledgee, each other Representative
agrees to hold any Possessory Collateral, from time to time in its possession,
as gratuitous bailee for the benefit of each other Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to this Agreement, in each case,
subject to the terms and conditions of this paragraph 11.
 
(ii)           The duties and responsibilities of the Pledgee and each other
Representative under this paragraph 11 shall be limited solely to holding any
Possessory Collateral as gratuitous bailee for the benefit of each other Secured
Party for purposes of perfecting the Lien held by such Secured Parties therein.
 
(d) Existence and Amount of Liens and Obligations.  Whenever the Pledgee shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any Secured
Obligations, or the Collateral subject to any Lien securing the Secured
Obligations, it may request that such information be furnished to it in writing
by the applicable Representative and shall be entitled to make such
determination on the basis of the information so furnished; provided that if
such Representative shall fail or refuse reasonably promptly to provide the
requested information, the requesting Pledgee shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of Pledgor. The
Pledgee may rely conclusively, and shall be fully protected in so relying, on
any determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to Pledgor, any Secured Party or any other person as a
result of such determination.


Form of Pledge and Security Agreement


 
G-10
 

 
 

--------------------------------------------------------------------------------

 
 
(e) Provisions Solely to Define Relative Rights.  The provisions of this
paragraph 11 are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another. Neither
Pledgor nor any other creditor thereof shall have any rights or, except as
expressly set forth herein, obligations under this paragraph 11.  Nothing in
this Agreement is intended to or shall impair the obligations of Pledgor, which
are absolute and unconditional, to pay the Secured Obligations as and when the
same shall become due and payable in accordance with their terms.
 
(f) Replacement of Representatives.  Pledgor may replace any Representative by
delivering to the Pledgee (a) a certificate from a Responsible Officer of
Pledgor representing that the appointment of the replacement Representative is
in accordance with the requirements of the applicable Secured Agreements and (b)
an Additional Secured Party Consent duly executed by the replacement
Representative.  Such replacement Representative shall become the sole
Representative for the applicable Secured Obligations with effect from the date
of delivery of the foregoing documents.
 
12. Indemnity and Expenses.
 
(a) Pledgor agrees to indemnify Pledgee from and against any and all claims,
losses and liabilities in any way relating to, growing out of or resulting from
this Agreement and the transactions contemplated hereby (including, without
limitation, enforcement of this Agreement), except to the extent such claims,
losses or liabilities result solely from Pledgee’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.
 
(b) Pledgor shall pay to Pledgee upon demand the amount of any and all costs and
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, that Pledgee may incur in connection with (i) the
administration of this Agreement, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral,
(iii) the exercise or enforcement of any of the rights of Pledgee hereunder, or
(iv) the failure by Pledgor to perform or observe any of the provisions hereof.
 
(c) The obligations of Pledgor in this paragraph 12 shall survive the
termination of this Agreement and the discharge of Pledgor’s other obligations
under this Agreement.
 
13. Continuing Security Interest; Transfer of Loans.  This Agreement shall
create a continuing security interest in the Collateral and shall remain in full
force and effect until the earliest of (i) all of the Credit Agreement
Obligations are paid in full (other than such obligations relating to the
Secured Hedge Agreements and any contingent indemnity or expense reimbursement
obligations in respect of which no claim has been made),  (ii) the Liens in all
of the Collateral are released in accordance with Section 9.10 of the Credit
Agreement (or any successor provision) and (iii) after the execution of this
Agreement, if Pledgor’s Debt Rating by both Moody’s and S&P shall be Investment
Grade for a period of not less than three consecutive calendar months and if no
Event of Default has occurred and is continuing at such time.   Each of the
Representatives and the Secured Parties hereby irrevocably authorizes the
Pledgee, at its option and in its discretion, to release any Lien on any
Collateral in accordance with the previous sentence or in accordance with
Section 9.10 of the Credit Agreement (or any successor provision).  Upon such
termination of this Agreement, Pledgee will, at Pledgor’s expense, execute and
deliver to Pledgor such documents as Pledgor shall reasonably request to
evidence such termination and Pledgor shall be entitled to the return, upon its
request and at its expense, against receipt and without recourse to the Pledgee,
of such of the Collateral as shall not have been sold or otherwise applied
pursuant to the terms hereof.


Form of Pledge and Security Agreement


 
G-11
 

 
 

--------------------------------------------------------------------------------

 
 
14. Pledgee as Agent.
 
(a) Pledgee has been appointed to act as Pledgee hereunder by the Secured
Parties and, by countersigning Swap Counterparty Consents, the Swap
Counterparties.  Pledgee shall be obligated, and shall have the right hereunder,
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including without
limitation the release or substitution of Collateral), solely in accordance with
this Agreement.
 
(b) Pledgee shall at all times be the same Person that is administrative agent
under the Credit Agreement.  Written notice of resignation by the administrative
agent pursuant to subsection 9.06 of the Credit Agreement shall also constitute
notice of resignation as Pledgee under this Agreement; and appointment of a
successor administrative agent pursuant to subsection 9.06 of the Credit
Agreement shall also constitute appointment of a successor Pledgee under this
Agreement.  Upon the acceptance of any appointment as administrative agent under
subsection 9.06 of the Credit Agreement by a successor administrative agent,
that successor administrative agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Pledgee under
this Agreement, and the retiring Pledgee under this Agreement shall promptly (i)
transfer to such successor Pledgee all sums, securities and other items of
Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Pledgee under this Agreement, and (ii) execute and deliver to such
successor Pledgee such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Pledgee of the security interests created hereunder, whereupon
such retiring Pledgee shall be discharged from all of its duties and obligations
under this Agreement.  After any retiring Pledgee’s resignation hereunder, the
successor Pledgee hereunder shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Pledgee.
 
(c) Pledgee shall not be deemed to have any duty whatsoever with respect to any
Swap Counterparty until it shall have received written notice in form and
substance satisfactory to Pledgee from Pledgor or the Swap Counterparty as to
the existence and terms of the applicable Secured Lender Swap Contract.
 
(d) All of the terms and conditions of Sections 9.03, 9.04, 9.05, 9.06 and 9.07
of the Credit Agreement are incorporated herein by this reference, mutatis
mutandis, and apply to each of the Secured Parties and Representatives
hereunder.
 
15. Amendments; Etc.  No amendment, modification, termination or waiver of any
provision of this Agreement, and no consent to any departure by Pledgor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Pledgee and, in the case of any such amendment or modification, by
Pledgor; provided that any amendment or modification that affects the duties of
a Representative party hereto shall require the consent of such
Representative.  Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given. [Note:
Pledgor and Pledgee may agree to amendments or modifications to this Exhibit G
prior to the execution and delivery hereof.]


Form of Pledge and Security Agreement


 
G-12
 

 
 

--------------------------------------------------------------------------------

 
 
16. Notices. All communications and notices hereunder (including communications
and notices to the Pledgee) shall (except as otherwise permitted or provided
herein) be in writing and given as provided in Section 10.02 of the Credit
Agreement.  All communications and notices for a Representative (other than the
Note Representative) shall be in writing and given as provided in the relevant
Additional Secured Party Consent, and in the case of the Note Representative,
shall be in writing and given as provided in the 2009 Indenture.  Any such
notice and other communication shall be deemed to be given or made at such time
as set forth in the Credit Agreement, or in the case of communications to the
Note Representative, the 2009 Indenture.  Any party hereto may change its notice
details by notice to the other parties hereto.
 
17. Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure or delay
on the part of the Pledgee in the exercise of any power, right or privilege
hereunder shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude any other or further
exercise thereof or of any other power, right or privilege.  All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.
 
18. Severability.  In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
19. Section Headings.  The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
 
20. Applicable Law.  This Agreement shall be governed by and construed under the
internal laws of the State of New York.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but, if any provision of this Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
21. Consent to Jurisdiction and Service of Process.  ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST PLEDGOR ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY
OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, PLEDGOR, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY


Form of Pledge and Security Agreement


 
G-13
 

 
 

--------------------------------------------------------------------------------

 
 
(I)           ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
 
(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
(III)           AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO PLEDGOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH PARAGRAPH 16;
 
(IV)           AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER PLEDGOR IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT;
 
(V)           AGREES THAT PLEDGEE RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST PLEDGOR IN THE
COURTS OF ANY OTHER JURISDICTION; AND
 
(VI)           AGREES THAT THE PROVISIONS OF THIS PARAGRAPH 21 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
 
22. Waiver of Jury Trial.  PLEDGOR, PLEDGEE AND EACH REPRESENTATIVE HEREBY AGREE
TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.  PLEDGOR AND PLEDGEE EACH ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR PLEDGOR AND PLEDGEE TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT PLEDGOR AND PLEDGEE HAVE ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  PLEDGOR AND PLEDGEE FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS PARAGRAPH 22 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

Form of Pledge and Security Agreement


 
G-14
 

 
 

--------------------------------------------------------------------------------

 
 
23. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument and agreement.
 
24. Successors and Assigns.  Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all promises and agreements by or on
behalf of Pledgor, the Pledgee or any Representative hereunder that are
contained in this Agreement shall bind and inure the benefit to their respective
permitted successors and assigns.
 
25. Additional Obligation.   Pledgor may from time to time designate
indebtedness of Pledgor to be secured as Additional Obligations (and Secured
Obligations) on the terms and conditions set forth in this Agreement by
delivering to the Pledgee and each Representative (a) a certificate signed by a
Responsible Officer (i) identifying the obligations so designated and the
initial aggregate principal amount or face amount thereof, (ii) stating that
such obligations are designated as Additional Obligations for the purposes
hereof, (iii) representing that the incurrence of such obligation and the
designation of such obligations as Additional Obligations complies with any
applicable terms of the Secured Agreements, and (iv) specifying the name and
address of the Representative for such obligations and (b) a fully executed
Additional Secured Party Consent.  Each Representative agrees that upon the
satisfaction of all conditions set forth in the preceding sentence, the Pledgee
shall act as collateral agent under and subject to the terms of this Agreement
for the benefit of all Secured Parties, including without limitation, any
Secured Parties that hold any such Additional Obligations, and each
Representative agrees to the appointment, and acceptance of the appointment, of
the Pledgee as collateral agent for the holders of such Additional Obligations
as set forth in each Additional Secured Party Consent and agrees, on behalf of
itself and each Secured Party it represents, to be bound by this Agreement.
 
26. Integrated Agreement.  Except as otherwise provided in the Secured
Agreements, this Agreement sets forth the entire understanding of the parties
with respect to the within matters, and may not be modified except by a writing
signed by all parties.
 
[Remainder of Page Left Intentionally Blank]
 

Form of Pledge and Security Agreement
 

G-15
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.
 
INTERNATIONAL GAME TECHNOLOGY,
a Nevada corporation, as Pledgor
 
 
By: _________________________________
Name: _______________________________  
Title: ________________________________
 
WELLS FARGO BANK, N.A.,
as Pledgee
 
 
By: _________________________________
Name: _______________________________  
Title: ________________________________
 
 
WELLS FARGO BANK, N.A.,
as Credit Agreement Representative
 
 
By: _________________________________
Name: _______________________________  
Title: ________________________________
 
 
WELLS FARGO BANK, N.A.,
as Note Representative
 
 
By: _________________________________
Name: _______________________________  
Title: ________________________________
 
 

Form of Pledge and Security Agreement
 

G-16
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
TO
PLEDGE AGREEMENT
 
 
 
Part A: Domestic Pledged Companies:
 
Issuer
Class of
Equity Interest
Certificate
Nos.
Amount of
Equity
Interests
Percentage
Ownership
Interest
Percentage
Pledged
                                   





 
Part B: Foreign Pledged Companies:
 
Issuer
Class of
Equity Interest
Certificate
Nos.
Amount of
Equity
Interests
Percentage
Ownership
Interest
Percentage
Pledged
                                   

 
 

Form of Pledge and Security Agreement
 

G-17
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
TO
PLEDGE AGREEMENT
 
Pledge Amendment
 
This Pledge Amendment, dated ____________, ____, is delivered pursuant to
paragraph 4 of the Pledge Agreement referred to below.  The undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge Agreement dated
[______________], among International Game Technology, as Pledgor, Wells Fargo
Bank, N.A. as Pledgee, and the other parties thereto (the “Pledge Agreement,”
capitalized terms defined therein being used herein as therein defined), and
that the Equity Interests listed on this Pledge Amendment shall be deemed to be
part of the Collateral and shall secure all Secured Obligations.
 
INTERNATIONAL GAME TECHNOLOGY
 
 
By: _________________________________
Name: _______________________________  
Title: ________________________________
 
 
 
Issuer
Class of
Equity Interest
Certificate
Nos.
Amount of
Equity
Interests
Percentage
Ownership
Interest
Percentage
Pledged
                                   








Form of Pledge and Security Agreement
 

G-18
 
 

--------------------------------------------------------------------------------

 

EXHIBIT II
TO
PLEDGE AGREEMENT
 
Additional Secured Party Consent3
 
[Name of Additional Secured Party]
[Address of Additional Secured Party]
[Date]
 
_____________________
_____________________
_____________________
_____________________
 
 
The undersigned is the Representative for Persons [wishing to become] [that are]
Secured Parties (the “[New] [Specified] Secured Parties”) under the Pledge
Agreement dated as of [________________] (as heretofore amended and/or
supplemented, the “Pledge Agreement” (terms used without definition herein have
the meanings assigned to such term by the Pledge Agreement)) among the Pledgor
and Wells Fargo Bank, N.A., as Pledgee (the “Pledgee”) and the other parties
thereto.
 
In consideration of the foregoing, the undersigned hereby:
 
(i)           represents that the Representative has been duly authorized by the
[New] [Specified] Secured Parties to become a party to the Pledge Agreement on
behalf of the [New] [Specified] Secured Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the “[New] [Specified] Obligation”) and to act as the Representative
for the [New] [Specified] Secured Parties [and that the Representative hereby
replaces [                         ] as Representative with respect to the
Obligations];
 
(ii)           acknowledges that the [New] [Specified] Secured Parties have
received a copy of the Pledge Agreement;
 
(iii)           appoints and authorizes the Pledgee to take such action as agent
on its behalf and on behalf of all other Secured Parties and to exercise such
powers under the Pledge Agreement as are delegated to the Pledgee by the terms
thereof, together with all such powers as are reasonably incidental thereto;
 
(iv)           accepts and acknowledges the terms of the Pledge Agreement
applicable to it and the [New] [Specified] Secured Parties and agrees to serve
as Representative for the [New] [Specified] Secured Parties with respect to the
[New] [Specified] Obligations and agrees on its own behalf and on behalf of the
[New] [Specified] Secured Parties to be bound by the terms
 

--------------------------------------------------------------------------------

3 MODIFY AS APPROPRIATE IF THIS CONSENT IS BEING DELIVERED IN CONNECTION WITH
REPLACING AN EXISTING REPRESENTATIVE OR A REFINANCING.
 
thereof applicable to holders of Additional Obligations, with all the rights and
obligations of a Secured Party thereunder and bound by all the provisions
thereof (including, without limitation, paragraph 11(b) thereof) as fully as if
it had been a Secured Party on the date of the Pledge Agreement and agrees that
its address for receiving notices pursuant to the Pledge Agreement shall be as
follows:
 
Form of Pledge and Security Agreement
 

G-19
 
 

--------------------------------------------------------------------------------

 
 
[Address]
 
The Pledgee, by acknowledging and agreeing to this Additional Secured Party
Consent, accepts the appointment set forth in clause (iii) above.
 
THIS ADDITIONAL SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 

 
Form of Pledge and Security Agreement



 
G-20
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Additional Secured Party
Consent to be duly executed by its authorized officer as of the date first
written above.
 

  [NAME OF REPRESENTATIVE]          
 
By:
        Name:       Title:  

 
 
Acknowledged and Agreed
WELLS FARGO BANK, N.A., as Pledgee
   
By:
    Name:   Title:    

 
 

Form of Pledge and Security Agreement
 
G-21
 
 
 